Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 1 of 84 PagelD# 244

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DR. WENDI H. ANDERSON,
Plaintiff,
v. Civil Action No. 3:18¢v745
THE SCHOOL BOARD OF GLOUCESTER
COUNTY, VIRGINIA, et al.,
Defendants.
MEMORANDUM OPINION

This matter comes before the Court on Defendants the School Board of Gloucester
County (the “School Board”), Patricia J. McMahon (“Dr. McMahon” or “McMahon”), and
Gwyn H. Ciemniecki’s (collectively with McMahon and the School Board, the “Defendants”)
Motion to Dismiss brought pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).!
(ECF No. 11.) Plaintiff Wendi H. Anderson (“Dr. Anderson” or “Anderson”) responded, (ECF
No. 13), and Defendants replied, (ECF No. 14). This matter is ripe for disposition. The Court

exercises jurisdiction pursuant to 28 U.S.C. § 1331? and supplemental jurisdiction pursuant to 28

 

' Rule 12(b)(1) allows dismissal for “lack of subject-matter jurisdiction.” Fed. R. Civ. P.
12(b)(1). Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

2 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Dr. Anderson brings
multiple claims under several federal statutes including the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12112, et seq., the Family and Medical Leave Act of 1993 (“FMLA”), 29
U.S.C. § 2601, ef seg., and 42 U.S.C. § 1983, meaning her action arises under the laws of the
United States.
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 2 of 84 PagelD# 245

U.S.C. § 1367.2 For the reasons that follow, the Court will grant in part and deny in part
Defendants’ Motion to Dismiss.
J. Factual and Procedural Background

Dr. Anderson, a teacher at Page Middle School (“Page”) located in Gloucester County,
Virginia, brings this eight-count Amended Complaint arising out of Dr. McMahon, Ciemniecki
(collectively, the “Page Administration”) and the School Board’s alleged failure to provide
reasonable accommodations for Dr. Anderson’s scent sensitivity and allergies after they had
previously done so. The Amended Complaint brings claims under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12112, et seq.,’ the Family and Medical Leave Act of

1993 (“FMLA”), 29 U.S.C. § 2601, et seq.,° 42 U.S.C. § 1983,° and Virginia law.

 

3 The Court exercises supplemental jurisdiction over Dr. Anderson’s state law claims of
nuisance, battery, gross negligence, conspiracy, and defamation per se pursuant to 28 U.S.C.
§ 1367(a) (“[I]n any civil action of which the district courts have original jurisdiction, the district
courts shall have supplemental jurisdiction over all other claims that are so related to claims in
the action within such original jurisdiction that they form part of the same case or controversy.”).

4 The ADA makes it illegal for any:

covered entity [to] discriminate against a qualified individual on the basis of
disability in regard to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and other terms,
conditions, and privileges of employment.

42 U.S.C. § 12112.

> The FMLA makes it “unlawful for any employer to interfere with, restrain, or deny the
exercise of or the attempt to exercise, any right provided under this subchapter.” 29 U.S.C.
§2615(a)(1). The FMLA provides, among other rights, a total of twelve (12) workweeks of leave
during any one year to an eligible employee “unable to perform the functions of [his or her]
position” due to “a serious health condition.” 29 U.S.C. § 2612(a)(1)(D).

6 Title 42, Section 1983 of the United States Code states that:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia, subjects, or causes to

2
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 3 of 84 PagelD# 246

A. Factual Allegations’

The School Board supervises all public schools in Gloucester County, including Page.
(Am. Compl. § 2, ECF No. 9.) Dr. McMahon currently serves as the Principal of Page and
Ciemniecki “is the Executive Director of Human Resources [and] Compliance for the Gloucester
County Public Schools.” (/d. §] 3-4.) Since 2006, Gloucester County Public Schools has
employed Dr. Anderson as a teacher. (/d. J 1.) During the 2017-18 school year, the time period
underlying the Amended Complaint, “Anderson taught Eighth Grade English and Language Arts
at Page.” (/d.)

Dr. Anderson suffers from a “sensitivity [and] allergy to scents, including perfumes and

topicals that contain vanilla, cocoa butter, flora/fruits, musks, patchouli (mint), body sprays,

 

be subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress , . . . injunctive relief shall not be
granted unless a declaratory decree was violated or declaratory relief was
unavailable.

42 U.S.C. § 1983.

7 For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in Dr. Anderson’s Amended Complaint as true, and draw all
reasonable inferences in favor of Anderson. Kensington Volunteer Fire Dep’t, Inc. v.
Montgomery Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (“a court ‘must accept as true all of the
factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of the
plaintiff.””) (quoting E.. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011)).

Under 12(b)(1), when a defendant asserts that the complaint fails to state a claim upon
which subject matter jurisdiction can lie, the Court assumes the truth of the facts alleged by
plaintiff’ See Int'l Longshoremen's Ass'n, S.S. Clerks Local 1624, AFL-CIO v. Virginia Int'l
Terminal, 914 F. Supp. 1335, 1338 (E.D. Va. 1996); see also Adams v. Bain, 697 F.2d 1213,
1219 (4th Cir. 1982). In several parts of the Motion to Dismiss, the Defendants challenge
whether Anderson has stated a claim upon which jurisdiction can lie. Defendants do not
successfully challenge jurisdiction on these facts, instead challenging the power of this Court to
hear the case. Therefore, the Court will assume the truth of the facts alleged by Anderson for all
claims in the Amended Complaint.
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 4 of 84 PagelD# 247

lotions and hand sanitizer.” (/d. 9 10.) She alleges that her exposure to these scents causes her to
experience multiple physical reactions, some of which are immediate and some of which
“[w]orsen[]. . . [w]ith successive exposures.” (/d. J 20.) Dr. Anderson reports, among other

9? 66%

reactions, experiencing “[pJain in the throat and mouth,” “{d]ifficulty breathing,” “[cJoughing,”
“[clognitive dysfunction,” “[dJiarrhea,” “[b]lurry vision,” “[m]igraines,” the “[nJeed to leave
class to take antihistamines and other supplements,” the need to “[t]Jeach with [her] face
covered,” and the need to “[w]ear multiple masks to reduce exposure, without success.”
(id. 4 20.)

Prior to the 2017-18 school year, the School Board adopted and enforced a
scent sensitivity policy (the “Scent Policy”)® in Dr. Anderson’s classroom. (/d. § 11.) Under the
Scent Policy, the former principal of Page permitted Anderson “to inform students about her
sensitivity/allergy . .. and a letter/note was sometimes distributed to parents.” (/d.) “Pursuant to
the [Scent Policy], both ... Anderson and Page Administration interacted with parents in the
event of a violation of the policy by a student.” (/d.) Anderson and the Page Administration
could also discipline students based on an “intentional and flagrant violation” of the Scent
Policy, and in one instance, the administration suspended a student for ten days. (/d.)

During the time the Scent Policy was in effect, Dr. Anderson alleges that she received
positive feedback on her performance reviews at Page. (/d. 4 13.) For instance, in her
performance review following the 2011-12 school year, the former principal of Page rated her as

having achieved “mastery” in one category and “professional” in the remaining categories; she

 

8 Dr. Anderson refers to an earlier Scent Policy, but does not append to her Amended
Complaint a written copy of any Gloucester County School Board Scent Policy (to the extent one
exists). She does, however, attach what she describes as a scent free policy from Jefferson
County Public Schools, (Am. Compl., Ex. D, ECF No. 9-4), and one from the Gloucester County
Department of Parks and Recreation, (Am. Compl., Ex. E, ECF No. 9-5).

4
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 5 of 84 PagelD# 248

did not receive a “needs improvement” rating in any category. (/d.) In 2015, Anderson submits
that she achieved a rating of “mastery” in several additional categories along with positive
performance comments. (/d.)

Before the 2017-18 school year, Dr. Anderson planned to advise parents about her
sensitivity and allergies during an open house. (/d. 15.) She sent Principal McMahon an email
with a proposed note that she planned to share with parents, “as she had done many times in the
past,” detailing her various sensitivities and asking students to refrain from wearing products
with certain scents. (/d.) The next day, Dr. McMahon responded, suggesting that Anderson “not
define that you are the person with the allergy” because “your information is private, and you do
not need to share it with parents or students.” (/d.) McMahon suggested alternatives, such as:
hanging allergy awareness signs outside the classroom; including on the syllabus that the
classroom is an “allergy awareness classroom;” letting students know they should “be aware” of
scents and perfumes; and, listing specific scents for students to be aware of if Anderson
submitted a doctor’s note to the Page Administration. (/d.) McMahon also offered to send
someone to present information about allergies to Anderson’s classroom at the start of the
academic year. (/d.)

In response to Dr. McMahon’s email, Dr. Anderson provided letters from health care
providers confirming her sensitivity. (/d. | 16.) Anderson also sent McMahon a list of requested
accommodations. (/d. § 17.) Anderson alleges that, in response, the “School Board and
McMahon refused the accommodations requested by Dr. Anderson and recommended by her
health care providers.” (/d.) Seemingly by email, Dr. Anderson confirmed that Dr. McMahon
told Anderson that: (1) she was not allowed to say anything about her specific allergies to

students; (2) she could not communicate with students about her allergies except through Dr.
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 6 of 84 PagelD# 249

McMahon and the school nurse; (3) she could not ask a student to relocate even if that student
was wearing a scent that made breathing difficult; and, (4) her “only option” in the event of an
allergy attack was “to remove [herself] from the classroom.” (/d.) As an explanation for the
prohibition against allowing Anderson to give examples of her allergies, Ciemniecki replied that
“‘it’s rude to tell someone that you are allergic to what they are wearing. It’s like saying they
have B.O.”” (id. | 19) (emphasis in original).

During the first five days of the 2017-18 school year, Dr. Anderson experienced four
allergic reactions including one of “the worst response[s] to scents she had ever had in her life.”
(id. 4 28.) Beginning in September 2017, a Virginia Education Association (“VEA”)
representative and Dr. Anderson met with Dr. McMahon and Ciemniecki several times to discuss
reasonable accommodations for Anderson. (/d. | 19.) Anderson submits that in the event of an
allergic reaction, she was permitted only to move the class, put on her mask, ask a student to pass
work over, or leave class herself and go to the nurse. (/d.) When McMahon asked Anderson
“why she had not availed herself of the option of leaving class and going to see the nurse,”
Anderson replied that: “the accommodations are supposed to allow Dr. Anderson to continue to
perform her duties as a [t]eacher (not to remove her from duty) and because her allergic reactions
sometimes last for days at a time, it was not reasonable to go see the nurse.” (/d.)

The conflict over Dr. Anderson’s allergies continued throughout the 2017-18 school year
during which “Dr. Anderson continually advised McMahon and Ciemniecki that the School
Board’s refusal to reasonably accommodate Dr. Anderson was causing serious injury.” (/d.

421.) Dr. Anderson alleges that discrimination occurred in the following circumstances:
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 7 of 84 PagelD# 250

1. Dr. McMahon did not allow Dr. Anderson to address students about the school mle
“that no one can wear ‘strong scents.” (Am. Compl. Ex. A, 1, ECF No. 9-1.)

2. Dr. McMahon did not allow Dr. Anderson to send a student wearing a strong scent to
the flexible classroom space outside her classroom to move the scent out of the
classroom. (/d.)

3. Dr. McMahon did not allow Dr. Anderson to move her classroom to the common area
“to allow more air and a less confined space.”” (/d.)

4, Dr. McMahon did not allow Dr. Anderson to “speak to the students at will and engage

in disciplinary measures about . . . purposeful repeated disruptive use of scents.” (/d.
2.)

5. Dr. McMahon did not allow Dr. Anderson “to call [a student’s] home at will for. . .
purposeful repeated disruptive use of scents.”!? (/d.)

6. Dr. McMahon did not allow Dr. Anderson to call home “about disruptive and
disrespectful behavior for students once they began purposeful repeated or disruptive
use of scents.” (/d.)

7. Although other teachers could, Defendants did not allow Dr. Anderson to “personally
ask students on a case by case basis about scents or sprays that irritated [her] physical
conditions.” (/d.)

8. “A teacher with Mast Cell Activation Disorder was allowed to remove from the
classroom and discipline a student who repeatedly wore a scent that she had told her
irritated the teacher’s condition.” Defendants did not allow Anderson to do the same.
(id.)

9. Defendants did not protect Anderson based on her sensitivity and allergies in the same
way they might protect a student with an allergy. (/d. 3.)

In addition to these alleged discriminatory acts, Dr. Anderson contends that her treatment

by the School Board and the Page Administration did not align with her quality of performance.

 

9 “A fter school on September 7, 2017, this ban was lifted with the justification that all
teachers could use the space for any reason.” (Am. Compl. Ex. A., 1.)

10 In an October 4, 2017 email, Dr. McMahon explained “Dr. Anderson, if you have
experienced a reaction because you have smelled something unbearable on a particular student,

you may speak to the student using the scent. You may also contact that student’s parent.” (Am.
Compl. { 22.)
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 8 of 84 PagelD# 251

First, without elaboration, Dr. Anderson alleges that Dr. McMahon falsely accused her of
violating the Family Education Rights and Privacy Act (“FERPA”).'! (Am. Compl. 25.)
According to Anderson, McMahon also “criticized ... Anderson for failing to turn in plans for
substitute teachers and for being ‘absent again.”” (/d.) McMahon also filed letters of reprimand
in Anderson’s file for “contacting the [school resource officer] and other . . . matters, such as
having a bag of herbal supplements to help with her allergic reactions.” (/d.) Additionally, the
School Board and McMahon put Anderson on a “pretextual performance improvement plan
(‘PIP’).” (fd. J 27.)

Dr. Anderson futher charges that Dr. McMahon and Ciemniecki made statements and
published information to third parties regarding Anderson.'? (/d. | 59.) Specifically, Anderson
asserts that McMahon made five statements and Ciemniecki made one statement. First, on
September 26, 2017, McMahon sent an email to unidentified recipients stating, “[a]s I have
stated previously, I fear that Wendi Anderson will do or say something that will harm the
students in her care. J have lost faith in her ability to keep students safe.”'? (/d.) Second, on
October 15, 2017, McMahon accused Anderson of engaging in a “pattern of unprofessional

behavior.” (/d.) McMahon made this accusation to unspecified recipients. (/d.) Third, in

 

'! The Family Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C.
§ 1232g, et seq., “prohibit[s] the federal funding of educational institutions that have a policy or

practice of releasing education records to unauthorized persons.” Gonzaga Univ. v. Doe, 536
U.S. 273, 276 (2002).

12 Dr. Anderson does not identify to whom emails were published in every instance. She
does, however, include as recipients Chuck Wagner (Assistant Superintendent for Instructional
Services on the Gloucester School Board), Jesse Dutton (Assistant Principal at Page), Craig
Smith, Julie Harris, Laurie Greisz, Lydia Gilbert, and Heather Lucas.

13 The emails contained in the Amended Complaint from McMahon and Ciemniecki
contained extraneous symbols, such as several “=” signs. To enhance readability, those
extraneous symbols have been removed.
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 9 of 84 PagelD# 252

February 2018, McMahon placed Anderson on a performance improvement plan, stating she had
“deficits in Standard 2, Standard 3, Standard 5 and Standard 6”'* on her performance evaluation.
(id.) Fourth, on March 12, 2018, McMahon sent an email to Chuck Wagner, the Assistant
Superintendent for Instructional Services on the Gloucester County School Board, in which she
stated, “this teacher [Anderson] tends not to plan things well.”!> (/d.) Fifth, on an unspecified
date, Ciemniecki sent an email to “McMahon and others” stating “[w]e wish her well with her
‘way worse illness and keep it moving... .’” (/d.) Finally, on April 18, 2018, McMahon sent
an email to Ciemniecki and others, stating that:

Wendi has not reported any incidents to administration, the school nurse, or main

office staff. . .. She has not chosen to follow the recommendations nor she has

requested supports or accommodations for many months. She has not reported at

any time that she has been in distress. She has not seen the school nurse. . . .

[uJnfortunately, we will have no documentation at school to support her report.
(Id.) Dr. Anderson alleges that Dr. McMahon and Ciemniecki coordinated their allegedly
defamatory statements to third parties regarding Anderson. (/d. 955.) Anderson contends that
on September 8, 2017, McMahon sent an email to Ciemniecki stating “I’m putting my narrative
documentation to date into the pony for you . . . I will email you the narrative again on Tuesday
(to include anything potentially new).” (/d. 455.)

From September 5, 2017, to October 5, 2017, Dr. Anderson states that she “had

approximately seventy-five (75) reactions in school.” (/d. 28.) Anderson alleges she could no

longer perform her primary duties because the reactions to scents on students caused numerous

 

14 Dr, Anderson does not identify what these standards address.

15 Dr, Anderson alleges the statement about her planning ability is false because on
January 26, 2018, Dr. McMahon sent an email to Anderson that stated “Thank you, Wendi for
the work you have done to schedule . . . and reschedule the Stop, Drop & Write assessment. We
appreciate the planning and work you have done.” (Am. Compl. 30 n.4.)

9
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 10 of 84 PagelD# 253

health conditions, including pain in the throat and mouth, difficulty breathing, cognitive
disfunction, and migraines. (/d.)

Rather than accommodating her disability, Dr. McMahon and Ciemniecki, among other
improper responses, “informed Dr. Anderson that her health was ‘not Gloucester’s concern’;
[said] ‘we want you to get over this’; [and] ‘you need to figure out how to teach.”” (/d. 4 27.)

Toward the end of the 2017-18 school year, Dr. Anderson’s ability to teach had
deteriorated. (/d. §20.) In April 2018, Anderson “was forced to seek leave under the FMLA due
to ongoing, severe allergic reactions.” (/d. {26.) Anderson provided a note from her health care
provider documenting her need. (/d.) The School Board granted Anderson’s request for leave.
(id.) After the School Board granted her request for FMLA leave, Anderson claims the Page
Administration improperly subjected her to the following actions:

1. “She was removed from the employee mailing list for months;”

2. “Her key to Page was deactivated without notice;”

3. “She was denied access to her student rosters and gradebook;”

4. “Accounts were removed with access to her students’ testing data;”

5. “She was ordered to remove her persona! belongings;”

6. “She was ordered (via a school secretary on the phone) to turn in her key and
computer so that a substitute could have them;” and,

7. “She was refused access to her state testing results of individual students.”
(id. | 41.) Dr. Anderson adds that her “‘classes’ overall reading comprehension growth . . . was

exceptional.” (Am Compl. § 27.) Anderson asserts that because of Defendants’ actions, she has

10
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 11 of 84 PagelD# 254

“become permanently disabled” and “may never be able to teach in a classroom again.”
(id. F 28.)

On June 27, 2018, because of the alleged discrimination Dr. Anderson experienced due
to her sensitivity and allergies, Anderson filed a charge of discrimination with the United States
Equal Employment Opportunity Commission (“EEOC”). (/d. 7 8.) On August 2, 2018,
Anderson received a Right-to-Sue letter from the EEOC, (the “Right-to-Sue Letter”). (/d.) The
Right-to-Sue Letter advised Anderson that her lawsuit “must be filed within 90 days of your
receipt of this notice; or your right to sue based on this charge will be lost.” (/d.) On October
30, 2018, Anderson filed this suit.

B. Procedural Background

On October 30, 2018, Dr. Anderson filed her original Complaint in this Court. (Compl.,
ECF No. 1.) The Complaint spanned thirty-three (33) pages and raised eight counts, many with
embedded sub-claims. (/d.) Defendants jointly filed a Motion to Dismiss for failure to state a
claim. (First Mot. Dismiss, ECF No. 7.) The twenty-nine (29) page Motion to Dismiss sought
dismissal of the entire Complaint, raising multiple bases for dismissal including untimeliness,
improperly named individual defendants, wrongly duplicative claims under the ADA and § 1983,
and, as to multiple claims, failure to state a claim upon which relief can be granted. (Mem.
Supp. Mot. Dismiss, passim, ECF No. 8.) Dr. Anderson then filed the Amended Complaint as a
matter of right. (Am. Compl.) The Amended Complaint duplicated the original nearly in toto;
only paragraphs eight and nine were altered. (See id. J{] 8-9.) In those two paragraphs, the
Amended Complaint added allegations as to timeliness, as to Anderson’s ability to perform the
essential functions of her job with reasonable accommodation, and as to relief (clarifying that she

sought a scent-free accommodation rather than “a mandatory scent-free zone”). (/d.) Without

11
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 12 of 84 PagelD# 255

citing any legal principle allowing her to do so, Dr. Anderson also appended five exhibits to the
Amended Complaint, including an exhibit that appeared to contain additional factual allegations
in support of the counts in Amended Complaint. (Am. Compl., Ex. A.)

In response, Defendants jointly filed the instant twenty-nine (29) page Motion to Dismiss
for failure to state a claim and for lack of jurisdiction. (Second Mot. Dismiss.) The arguments
for dismissal in large part repeat those filed in the first Motion to Dismiss, although Defendants
attach one new exhibit which purportedly contained emails between Dr. Anderson and Dr.
McMahon. (Second Mot. Dismiss, Ex. 1.)

Dr. Anderson’s thirty-five (35) page Amended Complaint brings eight counts against the
three Defendants. Reading her claims broadly, (because many “claims” appear—improperly—in
the statement of facts or the exhibits attached to the Amended Complaint), Anderson asserts her
claims in the Amended Complaint as follows, alleging that:

Count I: Defendants violated the ADA by: (1) failing to provide Anderson
with reasonable accommodations for her disability;
(2) discriminating against Anderson through disparate treatment;
(3) retaliating against Anderson for invoking her ADA rights; and,
(4) violating § 1983;

Count II: Defendants violated the ADA by: (1) harassing Anderson and
creating a hostile work environment; and, (2) violating § 1983;

Count III: Defendants violated the FMLA by: (1) interfering with Anderson’s
FMLA rights; (2) retaliating against Anderson for invoking her
FMLA rights; and, (3) violating § 1983;

CountIV: McMahon and Ciemniecki’s policy of allowing the physical
presence of scents in Anderson’s classroom constituted nuisance in
violation of Virginia law;

Count V: McMahon and Ciemniecki’s policy of allowing students to wear
scents in Anderson’s classroom resulted in battery against Anderson
in violation of Virginia law;

Count VI: © McMahon and Ciemniecki’s actions and omissions in exposing
Anderson to scents was grossly negligent in violation of Virginia
law;

12
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 13 of 84 PagelD# 256

Count VII: McMahon and Ciemniecki, acting in concert together, conspired to
commit defamation in violation of Virginia law; and,

Count VIII: McMahon and Ciemniecki made and published false statements
regarding Anderson, committing defamation per se in violation of
Virginia law.

As relief, Dr. Anderson seeks $1,500,000 in compensatory damages, $350,000 in
punitive damages, pre and post-judgment interest, expert witness fees, and attorneys’ fees and
costs. (Am. Compl. 33-34.). The claims for relief in the two complaints are identical.

II. Standards of Review

A. Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.””). Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a

reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.

13
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 14 of 84 PagelD# 257

at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context-specific
and requires “the reviewing court to draw on its judicial experience and common sense.”
Francis, 588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true
and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give
rise to an entitlement to relief.” [gbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at 467
(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “must accept as true all of
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of
the plaintiff” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to
factual allegations, however, and “a court considering a motion to dismiss can choose to begin
by identifying the pleadings that, because they are no more than conclusions, are not entitled to
the assumption of truth.” /gbal, 556 U.S. at 679.

“Although a motion pursuant to Rule 12(b)(6) invites an inquiry into the legal sufficiency
of the complaint, not an analysis of potential defenses to the claims set forth therein, dismissal
nevertheless is appropriate when the face of the complaint clearly reveals the existence of a
meritorious affirmative defense.” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)
(quoting Brockington v. Boykins, 637 F.3d 503, 506 (4th Cir. 2011)).

B. Rule 12(b)(1)

Federal district courts are courts of limited subject matter jurisdiction. United States ex
rel. Vuyvuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009) (citing Exxon Mobile Corp. v.
Allapattah Servs., Inc., 545 U.S. 546, 552 (2005)). This Court must, as a result, determine
whether it has jurisdiction over the claims at issue. See Steel Co. v. Citizens for a Better Env't,
523 U.S. 83, 94-95 (1998) (“The requirement that jurisdiction be established as a threshold

matter ‘spring[s] from the nature and limits of the judicial power of the United States’ and is

14
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 15 of 84 PagelD# 258

‘inflexible and without exception.””) (quoting Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S.
379, 382 (1884)). “The objection that a federal court lacks subject-matter jurisdiction . . . may be
raised by a party, or by a court on its own initiative, at any stage in the litigation ...” Arbaugh v.
Y & H Corp., 546 U.S. 500, 506 (2006) (citing Fed. R. Civ. P. 12(b)(1)).

In a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenging the
Court’s subject matter jurisdiction, the burden rests with the plaintiff, as the party asserting
jurisdiction, to prove that federal jurisdiction is proper. See Int'l Longshoremen’s Ass’n, 914 F.
Supp. at 1338 (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936);
Adams, 697 F.2d at 1219). A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) can attack
subject matter jurisdiction in two ways. Kerns v. United States, 585 F.3d 187, 192 (4th Cir.
2009). First, a Rule 12(b)(1) motion may attack the complaint on its face, asserting that the
complaint fails to state a claim upon which subject matter jurisdiction can lie. See Int'l
Longshoremen’s Ass'n, 914 F. Supp. at 1338; see also Adams, 697 F.2d at 1219. In sucha
challenge, a court assumes the truth of the facts alleged by plaintiff. See Int’] Longshoremen’s
Ass'n, 914 F. Supp. at 1338; see also Adams, 697 F.2d at 1219.

Alternatively, a Rule 12(b)(1) motion may also challenge the existence of subject matter
jurisdiction in fact, apart from the pleadings. See Richmond, Fredericksburg & Potomac R.R.
Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991); Int’l Longshoremen’s Ass'n, 914 F.
Supp. at 1338; see also Adams, 697 F.2d at 1219. In such a case, because a party challenges the
court’s “‘very power to hear the case,”” the trial court is free to weigh evidence to determine the
existence of jurisdiction. Int'l Longshoremen’s Ass’n, 914 F. Supp. at 1338 (quoting Mortensen
v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977)). No presumptive truthfulness

attaches to the plaintiff’s allegations, and the existence of disputed material facts will not

15
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 16 of 84 PagelD# 259

preclude the trial court from evaluating for itself the merits of jurisdictional claims. See Int'l
Longshoremen’s Ass'n, 914 F. Supp. at 1338; see also Adams, 697 F.2d at 1219.

Here, in several instances, the Motion to Dismiss attacks Anderson’s Amended
Complaint on its face, asserting that it fails to state a claim upon which subject matter
jurisdiction can lie. See Int’l Longshoremen’s Ass'n, 914 F. Supp. at 1338; see also Adams, 697
F.2d at 1219. Therefore, when considering the Motion to Dismiss under Rule 12(b)(1), the Court
will assume the truth of the facts as alleged by Anderson. See id.

Cc. Effects of Extrinsic Documents

“If, on a motion under Rule 12(b)(6) . . . , matters outside the pleadings are presented to
and not excluded by the court, the motion must be treated as one for summary judgment under
Rule 56,” and “{a]!l parties must be given a reasonable opportunity to present all the material that
is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Laughlin v. Metro. Wash. Airports Auth.,
149 F.3d 253, 260-61 (4th Cir. 1998); Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985). However,
“a court may consider official public records, documents central to plaintiff's claim, and
documents sufficiently referred to in the complaint [without converting a Rule 12(b)(6) motion
into one for summary judgment] so long as the authenticity of these documents is not disputed.”
Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396-97 (4th Cir. 2006) (citations omitted). “[I]n
the event of conflict between the bare allegations of the complaint and any attached exhibit ...,
the exhibit prevails.” Fayetteville Inv’rs vy. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th
Cir. 1991).

Ill. Analysis: Statute of Limitation and Federal Claims
Defendants first contend that Dr. Anderson brings her Amended Complaint on an

untimely basis. Because the Court will not decide that issue on this record, it will turn to her

16
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 17 of 84 PagelD# 260

substantive claims. Anderson brings both federal and Virginia state law claims in the Amended
Complaint. After addressing the statute of limitations defense, the Court will address Dr.

Anderson’s federal claims and will then turn to her claims brought under Virginia law.'®

 

'6 The Court will consider whether Anderson’s thirty-five (35) page Amended Complaint
survives under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), but pauses to note the
convoluted nature of many of her claims and the Amended Complaint generally.

Federal Rule of Civil Procedure 8 requires “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Courts have long noted
“that a complaint that is prolix and/or confusing makes it difficult for the defendant to file a
responsive pleading and makes it difficult for the trial court to conduct orderly litigation.”
Vicom, Inc. v. Harbridge Merch. Servs., 20 F.3d 771, 775-76 (7th Cir. 1994). Similarly, Rule
8(d)(1) “specifies that each averment of a pleading is to be simple, concise, and direct.”
Michaelis v. Nebraska State Bar Assoc., 7\7 F.2d 437, 438 (8th Cir. 1983) (citing former Rule
8(e)). Needlessly convoluted and prolix complaints may harm the efficient administration of
justice and make “‘an orderly trial impossible.” Jd. at 439.

With an earlier motion to dismiss in hand, Dr. Anderson brings forty-one (41) claims
against the three defendants in this matter. As will be explained in the analysis below, forty (40)
of those claims falter on legal doctrines and rules that, for the most part, are well established in
the United States Court of Appeals for the Fourth Circuit and the Commonwealth of Virginia. In
many instances, they fail for reasons raised in the First Motion to Dismiss and repeated in the
instant motion. Rather than support each claim with precise factual allegations, Counsel for
Anderson again has scattered factual allegations throughout the Amended Complaint. Without
explaining how he can do so under the Federal Rules, Counsel for Anderson has attached a
supporting document to the Amended Complaint (which Anderson seemingly wrote herself) that
contains additional factual allegations, untethered to any of the 41 claims brought in the
Amended Complaint. (See Am. Compl., Ex. A.) And Anderson changed only two paragraphs in
the Amended Complaint. These minor changes, continued spattering of information, and
otherwise prolix nature of the Amended Complaint and appended documentation make it
difficult for the Defendants and the Court to identify Anderson’s claims for relief and to
“conduct orderly litigation.” Vicom, Inc., 20 F.3d at 776.

In the interest of justice the Court allows the litigation to proceed on an already Amended
Complaint. But because this Amended Complaint is a second opportunity after Defendants’ first
motion to dismiss, the Court will not allow Anderson leave to amend. The Court also
admonishes Counsel for Anderson to ensure that any future claims for relief are supported by “a
short and plain statement of the claim showing that the pleader is entitled to relief’ in “simple,
direct, [and] concise language.” Fed. R. Civ. P. 8(a) and (d) (emphases added). Going forward,
Counsel for Anderson is admonished to ensure that all positions, including those in briefing and
in support of discovery, “are warranted by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law or for establishing new law.” Fed. R. Civ. P.
11(b)(2). Failure to do so could result in sanctions.

17
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 18 of 84 PagelD# 261

A. The Court Will Allow Discovery as to Whether or Not Dr. Anderson Filed
Her Complaint Within the Statute of Limitations

As to Count I, the Defendants contend that Anderson’s claims are time-barred. The ADA
requires a plaintiff to file a complaint in federal court within 90 days of the receipt of a right-to-
sue letter!’ issued by the EEOC. 42 U.S.C. §§ 2000e-5(f)(1), 12117(a). The Amended
Complaint does not allege when the EEOC mailed the Right-to-Sue Letter. Anderson asserts
that she received the letter on August 2, 2018. (Am. Compl. { 8.) Anderson filed the present
suit eighty-nine (89) days after she says she received the Right-to-Sue Letter.

The Defendants argue that a presumption exists that a right-to-sue letter was received
three days after the EEOC mailed it. In their Reply, Defendants append a full copy of the Right-
to-Sue Letter which shows July 26, 2018 as the “Date Mailed.” (Reply Second Mot. Dismiss,

Ex. 1.) A plaintiff must file suit within 90 days of receipt of the notice.!® 42 U.S.C. §§ 2000e-

 

7 A right-to-sue letter, EEOC Form 161, informs the employee of the reason the EEOC
declined to proceed against the offending employer and contains a “Notice of Suit Rights”
section, which informs the petitioner of her or his right to bring suit against the offending
employer. U.S. EQUAL EMP’T OPPORTUNITY COMM’N, EEOC ForM 161: DISMISSAL AND
NOTICE OF RIGHTS (2009),
https://www.eeoc.gov/sites/default/files/migrated_files/eeoc/foia/forms/form_161.pdf

Dr. Anderson did not attach a full copy of the EEOC Notice to her Complaint, but
Defendants attached it as an exhibit to the Reply Memorandum in Support of the Motion to
Dismiss. (Reply Second Mot. Dismiss, Ex. 1, “EEOC Notice 1,” ECF No. 14-1.) The Court
may consider the EEOC Notice as a “document[] central to plaintiff's claim and [a] document[]
sufficiently referred to in the complaint” because Anderson does not dispute the authenticity of
the EEOC Notice. Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir. 2006).

18 EEOC Form 161, entitled “Dismissal and Notice of Rights,” states the reason or
reasons why the EEOC closed its file into the petitioner’s charge without taking action against
the offending employer and includes a “Notice of Suit Rights.” U.S. EQUAL EMp’T
OPPORTUNITY COMM’N, EEOC Form 161: DISMISSAL AND NOTICE OF RIGHTS. The Notice of
Suit Rights included on Form 161 states, in relevant part:

[T]he Americans with Disabilities Act . . . This will be the only notice of dismissal
and of your right to sue that we will send you. You may file a lawsuit against the
respondent(s) under federal law based on this charge in federal or state court. Your

18
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 19 of 84 PagelD# 262

5(f)(1), 12117(a). Based on mandated legal presumption, Defendants contend that Dr. Anderson
filed her Amended Complaint one day late, depriving this Court of its ability to hear the case.!?
This argument has legs.

Courts in the Fourth Circuit strictly construe the 90-day time limit in which a plaintiff
must file suit following receipt of a right-to-sue letter. Lewis v. Norfolk Southern Corp., 271
F. Supp. 2d 807, 811 (E.D. Va. 2013) (ADEA) (citing Harvey v. City of New Bern Police Dep't,
813 F.2d 652 (4th Cir. 1987) (Title VII); Boyce v. Fleet Finance Inc., 802 F. Supp. 1404 (E.D.
Va. 1992) (Title VII). The time limit begins when either the plaintiff or the plaintiff's attomey

receives the right-to-sue letter. Irwin v. Dep't of Veteran's Affairs, 498 U.S. 89, 93 (1990).

 

lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or
your right to sue based on this charge will be lost.

Id. (emphasis in original).

Here, the Right-to-Sue Letter indicates that the EEOC closed its file based on the
determination that per its “investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not certify that the respondent is in
compliance with the statutes.” (Reply Second Mot. Dismiss, Ex. 1.)

'9 The Supreme Court of the United States has held that the “timely charge of
discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court, but a
requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable
tolling.” Zipes v. Trans World Airlines, Inc. Indep. Fed’n of Flight Attendants, 455 U.S. 385,
393 (1982) (addressing Title VII claim).

Courts have interpreted Zipes to apply to the requirement that a plaintiff timely file suit in
district court following receipt of a right-to-sue letter from the EEOC. See, e.g., Scott v.
Hampton City Sch. Bd., No. 4:14cv128, 2015 WL 1917012, at *1 (E.D. Va. Apr. 27, 2015)
(addressing motion to dismiss ADA and Title VII claims). For this reason, the Court will
construe the Motion to Dismiss under the appropriate Rule 12(b)(6) standard. See id. at *2 n.1
(explaining that when deciding a motion to dismiss alleging that the plaintiff failed to timely file
suit after receiving a right-to-sue letter from the EEOC, the court must construe the motion to
dismiss under the Rule 12(b)(6) standard as opposed to the Rule 12(b)(1) standard); c.f’ Staudner
v. Robinson Aviation, Inc., 910 F.3d 141, 147 (4th Cir. 2018) (finding that the requirement that a
plaintiff exhaust her or his administrative remedies prior to bringing suit pursuant to 29 U.S.C.

§ 185(a) does not affect the district court’s jurisdiction to hear the suit). Accordingly, the Court
will evaluate the Motion to Dismiss under Rule 12(b)(6) and its concomitant standard of review.
See Scott, 2015 WL 1917012, at *1.

19
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 20 of 84 PagelD# 263

“When the date that a potential plaintiff received actual notice of right to sue is disputed
or unknown, [Federal Rule of Civil Procedure] 6(e)”" creates the presumption that notice was
received three days after it was mailed.” Panyanouvong v. Vienna Wolftrap Hotel, 525 F. Supp.
2d 793, 796-97 (E.D. Va. 2007) (ADEA motion to dismiss) (citing Nguyen v. Inova Alexandria
Hosp., No. 98cv2215, 1999 WL 556446, at *3 (4th Cir. July 30, 1999)). A plaintiff may rebut
this presumption with contrary evidence. Scott, 2015 WL 1917012 at *3 (citing Nguyen, 1999
WL 556446 at *3).

If the Court finds that the plaintiff filed his or her complaint more than 90 days after
receipt of the right-to-sue letter, the Fourth Circuit has adopted a flexible rule which allows a
court to then determine whether equitable tolling applies. See Harvey, 813 F.2d at 654. Courts
in the Fourth Circuit engage in a “case-by-case examination to determine if an equitable tolling
of the filing period is appropriate.” Nguyen, 1999 WL 556446, at *3 (internal citations and
quotations omitted). The doctrine of equitable tolling is to be employed “sparingly.” /rwin, 498
U.S. at 96. “Equitable tolling has long been considered an extraordinary remedy in this circuit,
and litigants face a considerable burden to demonstrate that it applies.” Hazlegrove v. Colonial
Pipeline Co., No. 3:18cv284, 2018 WL 6683030, at *4 (E.D. Va. Dec. 19, 2018) (citing CVLR

Performance Horses, Inc. v. Wynne, 792 F.3d 469, 476 (4th Cir. 2015)).2! For equitable tolling

 

2° The current version of the three-day presumption can be found in Federal Rule of Civil
Procedure 6(d), see Scott, 2015 WL 1917012 at *3 n.3, which states that “[w]hen a party may or
must act within a specified time after being served and service is made under Rule
5(b)(2)(C)(mail) . . . 3 days are added after the period would otherwise expire under Rule 6(a),”
Fed. R. Civ. P. 6(d).

2! Equitable tolling is generally “‘reserved for those rare instances where—due to
circumstances external to a party’s own conduct—it would be unconscionable to enforce the
limitation period against the party and gross injustice would result.”” Lake v. Capital One Bank,
N.A., No. 1:11¢v1342, 2012 WL 12973539, at *2 (E.D. Va. June 28, 2012) (quoting Rouse v.
Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc)).

20
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 21 of 84 PagelD# 264

to apply, the plaintiff must show: “(1) extraordinary circumstances, (2) beyond [her or] his
control or external to [her or] his own conduct, (3) that prevented [her or] him from filing on
time.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse, 339 F.3d at
246). The Supreme Court has cautioned against the expanded use of the equitable tolling
doctrine, stating that “[i]n the long run, experience teaches that adherence to the procedural
requirements specified by the legislature is the best guarantee of evenhanded administration of
the law.” Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (internal citation and
quotation omitted).

Dr. Anderson asserts that she “kept a record of the date she received the Right to Sue
Letter.” (Am. Compl § 8.) But Defendants protest that the “actual receipt” date is not
controlling. Currently, no record exists as to whether or not equitable tolling would apply. The
Court will deny Defendant’s Motion to Dismiss based on the Statute of Limitations. The Court
will allow sixty (60) days of limited and expedited discovery regarding delivery and receipt of.
the Right-to-Sue Letter, so it can examine this case to determine whether or not equitable tolling
pertains.2? Defendants’ contention that the present lawsuit is time-barred will be determined
thereafter.

The Court now turns to Dr. Anderson’s federal claims. Anderson brings three counts
pursuant to federal law against all Defendants. In Count I, Anderson alleges four violations of
the ADA. In Count II, Anderson asserts a hostile work environment claim under the ADA. And
in Count III, Anderson alleges several violations of the FMLA. For the reasons that follow, the
Court will deny the Motion to Dismiss as to Anderson’s first claim in Count I—failure to provide

reasonable accommodation under the ADA. This claim will survive against the School Board

 

22 The Court will issue an Amended Order to set a subsequent briefing schedule.

21
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 22 of 84 PagelD# 265

only. The Court will grant the Motion to Dismiss as to Anderson’s other claims against all
Defendants in Count I. The Court will also grant the Motion to Dismiss Counts II and II.

B. Count I: Reasonable Accommodation, Disparate Treatment, Retaliation,
and § 1983 Under the ADA

In Count I, Anderson asserts four claims for relief against the Defendants. First,
Anderson alleges that Defendants denied her reasonable accommodations in violation of ADA
§§ 12112(a).23 (Am. Compl. 29.) Second, she submits that Defendants subjected her to
disparate treatment in violation of the ADA. (/d. $30.) Third, Anderson alleges that Defendants
subjected her to retaliation in violation of ADA §§ 12203(a-b).*4 (/d.) Finally, Anderson

advances a claim under 42 U.S.C. § 1983 for violations of the ADA. (Jd. 4 32.)

 

3 Section 12112(a) of the ADA states that

No covered entity shall discriminate against a qualified individual on the basis of
disability in regard to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and other terms,
conditions, and privileges of employment.

42 US.C. § 12112(a).
24 Section 12203(a-b) of the ADA states that
(a) Retaliation

No person shall discriminate against any individual because such individual has
opposed any act or practice made unlawful by this chapter or because such
individual made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under this chapter.

(b) Interference, coercion, or intimidation

It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual
in the exercise or enjoyment of, or on account of his or her having exercised or
enjoyed, or on account of his or her having aided or encouraged any other individual
in the exercise or enjoyment of, any right granted or protected by this chapter.

42 U.S.C. § 12203(a-b)
22
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 23 of 84 PagelD# 266

For the reasons below, the Court will deny the Motion to Dismiss as to Anderson’s first
claim in Count I: failure to provide reasonable accommodation under the ADA. This claim will
survive against the School Board only. The Court will grant the Motion to Dismiss as to all
other claims in Count I against all Defendants.”°

The Court first determines that Dr. Anderson may not bring her ADA claims against Dr.
McMahon and Ciemniecki as individuals. The Court will then consider each of the ADA claims
against the School Board.

1. Anderson May Bring Her ADA Claims Only Against the School
Board and Not McMahon or Ciemniecki

At the outset, the Court observes that Dr. Anderson cannot bring her ADA claims against
Dr. McMahon and Ciemniecki because they are individuals and not “covered entities” as that
term is defined under the ADA. 42 U.S.C. § 12112(a).

The ADA commands that “no covered entity shall discriminate against a qualified
individual on the basis of disability.” 42 U.S.C. § 12112(a). The ADA defines a covered entity
as “an employer, employment agency, labor organization, or joint labor-management

committee.” 42 U.S.C. § 12111(2). Under a plain reading of the statute, neither Dr. McMahon

 

25 Without explanation, Anderson argues in Count I that the Defendants engaged in
“discrimination in violation of §§ 2000e-2, 2000e-3”— sections of Title VII. But Title VII does
not apply to disability claims. See Hockaday v. Brownlee, 370 F. Supp. 2d 416, 421 (E.D. Va.
2004), aff'd, 119 F. App’x 567 (4th Cir. 2005) (“Two federal statutes provide a cause of action
for disability discrimination: the Americans with Disabilities Act of 1990. . . and the
Rehabilitation Act of 1973.”) “The ADA adopts the ‘powers, remedies, and procedures’ of Title
VII of the Civil Rights Act... as its own.” Jd.

While it invokes the ADA, the Amended Complaint does not allege that any of the
Defendants discriminated against Anderson because of her “race, color, religion, sex, or national
origin” as required to state a claim under Title VII. 42 U.S.C. § 2000e-2(a)(1). Therefore, to the
extent Anderson asserts any claims under Title VII, the Court dismisses them here.

23
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 24 of 84 PagelD# 267

nor Ciemniecki are (nor does Anderson allege them to be) “an employer, employment agency,
labor organization, or joint labor-management committee.” Jd.

Applying this rationale, and noting the similarities between the ADA and Title VII's
enforcement schemes, the Fourth Circuit has previously held that “the ADA does not permit an
action against individual defendants for retaliation for conduct protected by the ADA.” Baird v.
Rose, 192 F.3d 462, 472 (4th Cir. 1999). Other courts in the Eastern District of Virginia have
also determined that individuals are not covered entities under the plain language of the ADA.
See Allen v. Coll. of William & Mary, 245 F. Supp. 2d 777, 786 (E.D. Va. 2003) (granting
motion to dismiss ADA claim because “individuals are not liable for violations of the ADA”);
Stephens v. Kay Mgmt. Co., 907 F. Supp. 169, 172-74 (E.D. Va. 1995) (Title VII, ADA, and
ADEA case in which court noted that the definition of “employer” in the ADA mirrors that in
Title VII when concluding that the ADA defines “employer [as] an employing entity, not an
individual” and holding that “individuals who do not independently meet the ADA’s definition
of ‘employer’ cannot be held liable under the ADA” when making an employment decision of
plainly delegable character).2 The Court concludes that Dr. Anderson cannot bring claims
against Dr. McMahon or Ciemniecki under the ADA.

Because “individuals are not liable for violations of the ADA,” the Court will dismiss the

ADA claims against Dr. McMahon and Ciemniecki in Count I for failure to state a claim under

 

26 Several courts of appeals agree that individuals are not covered entities under the plain
language of the ADA. See Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996) (observing
as to individual liability that there is “no sound reason to read the Disabilities Act differently
from this Court’s reading of Title VII and the Age Discrimination Act”); EEOC v. AIC Sec.
Investigations LTD., 55 F.3d 1276, 1279-82, 1280 (7th Cir. 1995) (noting that “[cJourts
routinely apply arguments regarding individual liability [under the ADA, ADEA, and Title VII]
interchangeably.”)

24
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 25 of 84 PagelD# 268

Rule 12(b)(6).2” Allen, 245 F. Supp. 2d at 786. The Court now proceeds to the four claims
Anderson brings under Count I, considering those claims solely against the School Board.
2. Count J(a): Reasonable Accommodation Under the ADA

At this procedural stage, Anderson has alleged sufficient facts to articulate a prima facie
case for failure to accommodate against the School Board. The Court will therefore deny the
Motion to Dismiss Anderson’s reasonable accommodation claim against the School Board under
the ADA.

a. Legal Standard: ADA Reasonable Accommodation Claims

To establish a prima facie case for failure to accommodate under the ADA, a plaintiff
must show “(1) that [he] [or she] was an individual who had a disability within the meaning of
the statute; (2) that the employer had notice of [his] [or her] disability; (3) that with reasonable
accommodation [he] [or she] could perform the essential functions of the position; and (4) that
the employer refused to make such accommodations.” Jacobs v. N. C. Admin. Office of the
Courts, 780 F.3d 562, 579 (4th Cir. 2015) (citation omitted); Watson v. Fairfax Cty., Va., 297 F.
Supp. 3d 591, 606 (E.D. Va. 2018) (evaluating a reasonable accommodation claim) (citations
omitted). An accommodation is considered reasonable “unless [the employer] can demonstrate
that the accommodation would impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A). The
ADA defines undue hardship as “an action requiring significant difficulty or expense” when

considered in light of several factors.2® 42 U.S.C. § 12111(10)(A-B).

 

27 As will be conveyed in detail later, the Court will dismiss the ADA claims for hostile
work environment and violations of 42 U.S.C. § 1983 against McMahon and Ciemniecki in
Count II for the same reason.

28 Factors to be considered in determining whether an accommodation would impose an
undue hardship include:

25
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 26 of 84 PagelD# 269

Two prongs of this test require deeper evaluation here. As to the first factor—whether
the plaintiff “was an individual who had a disability’—-§ 12102(1)(A) of the ADA defines a
disability as “‘a physical or mental impairment that substantially limits one of more major life
activities of such individual” or a “record of such impairment.”*? 42 U.S.C. § 12102(1)(A-B).
According to the ADA, “major life activities include, but are not limited to, caring for oneself,
performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending,
speaking, breathing, learning, reading, concentrating, thinking, communicating, and working.”
42 U.S.C. § 12102(2)(A). The definition of major life activity “also includes the operation of a
major bodily function, including but not limited to, functions of the immune system. . .
neurological, brain, [and] respiratory ... functions.” 42 U.S.C. § 12102(2)(B).

As to the third factor—whether the plaintiff could perform her job “with reasonable

accommodation”—the employee must show that she was a “qualified individual” and “could

 

(i) the nature and cost of the accommodation needed under this chapter;

(ii) the overall financial resources of the facility or facilities involved in the
provision of the reasonable accommodation; the number of persons employed at
such facility; the effect on expenses and resources, or the impact otherwise of such
accommodation upon the operation of the facility;

(iii) the overall financial resources of the covered entity; the overall size of the
business of a covered entity with respect to the number of its employees; the
number, type, and location of its facilities; and,

(iv) the type of operation or operations of the covered entity, including the
composition, structure, and functions of the workforce of such entity; the
geographic separateness, administrative, or fiscal relationship of the facility or
facilities in question to the covered entity.

42 U.S.C. § 12111(10)(B)(i-iv).

29 The ADA also allows a claim for “being regarded as having such an impairment.”
42 U.S.C. § 12102(1)(C). Anderson does not allege a so-called “regarded as” claim.

26
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 27 of 84 PagelD# 270

perform the essential functions of the job, or if not, whether any reasonable accommodation by
his [or her] employer would enable him [or her] to perform those functions.” Lamb v. Qualex,
Inc., 33 F. App’x 49, 56 (4th Cir. 2002) (quoting Tyndall v. Nat'l Educ. Ctrs., Inc., 31 F.3d 209,
213 (4th Cir. 1994)) (internal citations omitted). The Fourth Circuit has held that maintaining a
“regular and reliable level of attendance is an essential function of one’s job.” Qualex, 33 F.
App’x 49 at 56 (quoting Halperin v. Abacus Tech Corp., 128 F.3d 191, 199 (4th Cir. 1997)); see
also Watson, 297 F. Supp. 3d at 600-01 (finding that employee was not a qualified individual
under the ADA because frequent absences rendered the employee unable to perform essential job
functions). The term “reasonable accommodation” under the ADA may include:

(A) making existing facilities used by employees readily accessible to and usable
by individuals with disabilities; and,

(B) job restructuring, part-time or modified work schedules, reassignment to a

vacant position, acquisition or modification of equipment or devices, appropriate

adjustment or modifications of examinations, training materials or policies, the

provision of qualified readers or interpreters, and other similar accommodations for

individuals with disabilities.
42 U.S.C. § 12111(9).

Specifically, “the purpose of reasonable accommodation is to allow a disabled employee
to perform the essential functions of his [or her] job.” Harmer v. Va. Elec., 831 F. Supp. 1300,
1306 (E.D. Va. 1993). However, an employer “is not obligated to provide an employee the
accommodation he or she requests or prefers; the employer need only provide some reasonable
accommodation.” Crawford v. Union Carbide Corp., 202 F.3d 257, 261 (4th Cir. 1999)
(unpublished per curiam) (internal citations omitted). An accommodation is considered

reasonable “unless [the employer] can demonstrate that the accommodation would impose an

undue hardship,” 42 U.S.C. § 12112(b)(5)(A), which, as earlier noted, is “an action requiring

27
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 28 of 84 PagelD# 271

significant difficulty or expense” when considered in light of several factors, 42 U.S.C.
“§ 12111(10)(A-B).
b. The Court Will Deny the Motion to Dismiss Count I Against
the School Board for the Failure to Accommodate Claim
Because Anderson Has Alleged Sufficient Facts to State an
ADA Failure to Accommodate Claim
The Court will deny the Motion to Dismiss Anderson’s ADA reasonable accommodation
claim against the School Board. To state a claim for failure to accommodate under the ADA,
Anderson must show that: “(1) that [she] was an individual who had a disability within the
meaning of the statute; (2) that the [School Board] had notice of [her] disability; (3) that with
reasonable accommodation [she] could perform the essential functions of the position . . . ; and
(4) that the [School Board] refused to make such accommodations.” Jacobs, 780 F.3d at 579;
Watson, 297 F. Supp. 3d at 606 (citations omitted). Anderson has plausibly pled a prima facie
case of failure to accommodate against the School Board.
As to the first factor, whether Anderson “was an individual who had a disability,” taking
the well-pleaded factual allegations in the Amended Complaint as true, Anderson “had a
disability” as defined by the ADA. Jacobs, 780 F.3d at 579. Section 12102(1)(A) of the ADA
defines a disability as “a physical or mental impairment that substantially limits one of more
major life activities of such individual.” 42 U.S.C. § 12102(1)(A). The definition of major life
activity “includes the operation of a major bodily function, including but not limited to, functions
of the immune system ... neurological, brain, [and] respiratory ... functions.” 42 U.S.C.
§ 12102(2)(B). Dr. Anderson suffers from sensitivities and allergies to scents, which causes her
to “experience severe physical and emotional distress.” (Am. Compl { 10.) Her symptoms

include pain in the throat and mouth, difficulty breathing, coughing, cognitive dysfunction,

diarrhea, blurry vision, and migraines, among others. (/d. | 20.) Such symptoms, if shown to

28
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 29 of 84 PagelID# 272

occur upon exposure to scents, constitute a “physical or mental impairment” that limits the
function of Anderson’s “immune system... neurological, brain, [and] respiratory . . .
functions.” 42 U.S.C. §§ 12102(1)(A); 12102(2)(B). Therefore, Dr. Anderson meets the first
prima facie factor of the ADA failure to accommodate test.

As to the second factor, whether the employer had “notice of [her] disability,” Dr.
Anderson includes ample factual allegations that the School Board had the requisite notice.
Jacobs, 780 F.3d at 579. Specifically, Anderson alleges that until the 2017-18 school year, the
School Board “adopted and enforced a scent-sensitivity policy in... Anderson’s classroom” to
accommodate her disability. (Am. Compl. J 11.) Prior to the 2017-2018 school year, Dr.
Anderson emailed Dr. McMahon a note, which Anderson intended to then send out to parents of
her pupils, detailing her disability and the negative effects that certain scents could have on her
bodily functions. (/d. 415.) Anderson provided medical documentation regarding her condition
and needed accommodations.** (/d. {J 16, 26.) In addition to her 2017 communication with
McMahon, Anderson outlines a series of communications with School Board officials regarding
how her severely restricting allergies could be allayed. (/d. 17.) Accordingly, Anderson
satisfies the second prima facie factor of the ADA failure to accommodate test.

As to the third factor, whether reasonable accommodations could allow Dr. Anderson to
perform “the essential functions of the position,” Anderson plausibly pleads facts sufficient to

satisfy this factor. Jacobs, 780 F.3d at 579. Anderson reports that for more than a decade the

 

30 Dr, Anderson provided a number of letters from healthcare providers detailing her
sensitivity to certain scents to the School Board. (Am. Compl. { 16.) Although not strictly
necessary to a finding that the School Board had notice of Anderson’s disability, these letters
could constitute a “record of such impairment” under the ADA, showing both that she was a
qualified individual under the ADA and that the School Board had notice of her disability. 42
U.S.C. § 12102(1)(B).

29
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 30 of 84 PagelD# 273

School Board “accommodated” her disability through the Scent Policy. (Am. Compl. { 11.)
Pursuant to that Scent Policy, Anderson “was permitted to inform students about her
sensitivity/allergy at the beginning of each school year” and “interacted with parents in the event
of a violation of the policy by a student.” (/d.) In the years the Scent Policy was in force,
Anderson states that she enjoyed “the full support of the School Board” and “excelled” in her
position. (/d. FJ 12-13.) While courts have concluded that excessive absences can cause an
employee to become unqualified under the ADA, a reasonable inference from the allegations in
the Amended Complaint is that Anderson was not excessively absent when accommodated prior
to the challenged Page Administration. Drawing all reasonable inferences in favor of Anderson,
she has shown “that with reasonable accommodation [she] could perform the essential functions
of the position.” Jacobs, 780 F.3d at 579. Thus, Anderson fulfills the third prong of the failure
to accommodate test.

The School Board’s contentions otherwise about reasonable accommodation do not
persuade. The School Board argues that Anderson does not satisfy the third factor because the
“scent-free environment that [Anderson] demands . . . is not a reasonable accommodation” as a
matter of law. (Mem. Supp. Second Mot. Dismiss 8, ECF No. 12.) Defendants cite cases that
they say conclude, as a matter of law, that the ADA does not require a scent-free environment as
a reasonable accommodation, but the cases cited fall outside the Fourth Circuit and rest on a
more developed record. See, e.g., Buckles v. First Data Res., Inc., 176 F.3d 1098, 1101 (8th Cir.
1999) (finding that, given excessive absences and request for irritant-free work environment,
district court erred in submitting question of whether employee was a qualified individual to the
jury); Cassidy v. Detroit Edison Co., 138 F.3d 629, 635 (6th Cir. 1998) (affirming summary

judgment for employer while noting that employee’s vague request for allergen-free workplace

30
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 31 of 84 PagelD# 274

did not exist within the company). Even presuming Dr. Anderson sought a fully scent-free
environment, the School Board raises this argument prematurely. Whether an accommodation is
reasonable or unreasonable depends on whether the School Board “can demonstrate that the
accommodation would impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A).

The Court cannot yet determine whether the accommodation Anderson sought would
impose an “undue hardship” on the School Board. 42 U.S.C. § 12112(b)(5)(A). The record does
not include essential evidence such as “the overall financial resources of the facility or facilities
involved” or the “type of operation . . . of the covered entity, including the composition,
structure, and functions of the workforce.” See 42 U.S.C. § 12111(10)(B)(i-iv). Because
Anderson alleges that the School Board previously provided her reasonable accommodations,
and that she “excelled” at her job when the School Board provided her with such
accommodations, her claims suffice to show that “with reasonable accommodation [she] could
perform the essential functions of the position. ” Jacobs, 780 F.3d at. 579. She therefore meets
the third prima facie factor of an ADA failure to accommodate claim.

Dr. Anderson also plausibly alleges facts to meet the fourth factor, that the School Board
“refused to make such [reasonable] accommodations.” Jacobs, 780 F.3d at 579. Anderson states
that while she was previously allowed to “speak to students and their parents about her trigger
scents,” she was not permitted to do so during the 2017-18 school year. (Am. Compl. { 20.)
McMahon (at least for some time) prevented Anderson from calling home “about disruptive and
disrespectful behavior for students once they began purposeful repeated or disruptive use of
scents.” (Am. Compl., Ex. A, 2.) Similarly, while students previously could be disciplined for
violating the Scent Policy, (Am. Compl. { 11), the School Board and its representatives in 2017-

18 “refused to require students to not wear known trigger scents, nor . . . allow removal of the

31
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 32 of 84 PagelD# 275

student[s]” who did, (id. § 20). The School Board also prevented Anderson from moving her
“classroom to the commons to allow more air and a less confined space” so as to ease the
severity of her allergic reactions. (Am. Compl., Ex. A, 1.) And, while the School Board allowed
“(a] teacher with Mast Cell Activation Disorder . . . to remove from the classroom and discipline
a student who repeatedly wore a scent that she had told her irritated the teacher’s condition,”
Anderson was not permitted to do so. (/d. 2.) Taken together, Anderson has enunciated facts
sufficient to show that the School Board “refused to make” reasonable accommodations—the
fourth factor of an ADA failure to accommodate claim. Jacobs, 780 F.3d at 579.

Drawing all reasonable inferences in favor of Dr. Anderson, the Amended Complaint
plausibly states a cognizable claim for failure to accommodate under the ADA against the School
Board. The Court will deny the Motion to Dismiss on Count I(a) as to Anderson’s ADA claim
for failure to accommodate against the School Board.

3. Count I(b): Disparate Treatment Under the ADA

In contrast to the finding above, the Court will grant the Motion to Dismiss as to
Anderson’s ADA disparate treatment claim against the School Board for failure to state a claim
under Rule 12(b)(6).

a. Legal Standard: Disparate Treatment Claims Under the ADA

To establish disparate treatment under the ADA, “a plaintiff must prove (1) he [or she]
has a ‘disability,’ (2) he [or she] is a ‘qualified individual,’ and (3) his [or her] employer took an
adverse employment action against him [or her] because of his {or her] disability.” Sturgill v.
Norfolk S. Ry. Co., 391 F. Supp. 3d 598, 603 (E.D. Va. 2019) (granting motion to dismiss ADA
disparate treatment claim for failing to allege an actual disability) (quoting Martinson v. Kinney

Shoe Corp., 104 F.3d 683, 686 (4th Cir. 1997)).

32
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 33 of 84 PagelD# 276

The requirement that the employer take “an adverse employment action seeks to
differentiate those harms that work a ‘significant’ detriment on employees from those that are
relatively insubstantial or ‘trivial.’ Adams y. Anne Arundel Cty. Pub. Sch., 789 F.3d 422, 431
(4th Cir. 2015) (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). To
bring a cognizable claim under the ADA, a plaintiff must allege an adverse employment action
which can include a “significant change in employment status, such as ‘hiring, firing, failing to
promote, reassignment with significantly different responsibilities, or a decision causing a
significant change in benefits.’”” Davis v. Mabus, No. 2:12cv467, 2013 WL 12099349, at *4
(E.D. Va. Sept. 26, 2013), aff'd, 575 F. App’x 201 (4th Cir. 2014) (internal citations omitted)
(granting motion to dismiss ADA disparate treatment claim); Jensen-Graf v. Chesapeake
Employers’ Ins. Co., 616 F. App’x 596, 598 (4th Cir. 2015) (in Title VII sex discrimination
claim, suggesting adverse action could include lower pay, demotion, failure to promote, failure
to receive a bonus, or receiving significantly different responsibilities as part of a PIP).3! While
the analysis of an adverse action “depends on the particular circumstances of the case,” an
adverse action must be material. Anne Arundel Cty. Pub. Sch., 789 F.3d at 431. All adverse
action tests “require that there be an adverse employment action, which denotes some direct or
indirect impact on an individual’s employment as opposed to harms immaterially related to it.”
Id. (citations and quotations omitted). Mere “dislike of or disagreement with an employer’s
decisions does not invariably make those decisions ones that adversely affected some aspect of

employment.” id.

 

31 While Jensen-Graf considered claims brought under Title VII, adverse employment
actions underlying ADA discrimination are analyzed under the Title VII standard. See Fox v.
GMC, 247 F.3d 169, 176 (4th Cir. 2001) (“Because the ADA echoes and expressly refers to Title
VII, and because the two statutes have the same purpose—the prohibition of illegal
discrimination in employment—courts have routinely used Title VII precedent in ADA cases.”).

33
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 34 of 84 PagelD# 277

b. Anderson’s ADA Disparate Treatment Claim Against the
School Board Falters Because She Fails to Allege a Change In
Employment Status Sufficient to Rise to the Level of An

Adverse Employment Action

Dr. Anderson’s claim of disparate treatment founders because she does not allege a
change in employment status such as “hiring, firing, failing to promote, reassignment with
significantly different responsibilities, or a decision causing a significant change in benefits.”
Davis, 2013 WL 12099349, at *4. Asa result, she does not satisfy the third prong of a prima
facie ADA disparate treatment claim because the School Board did not take an adverse
employment action against her.

Anderson points to a number of instances in which Defendants treated her differently on
account of her disability. For instance, Anderson states that she was forbidden from “addressing
a particular student about being allergic to something he or she was wearing, [or] from calling
parents about repeated use [of scented products].” (Am. Compl. J 19.) Anderson adds that while
other teachers were permitted to use the “alternative and flexible classroom space” known as the
“commons area” at “their discretion,” she was “disallowed from using this space ONLY for my
disability.” (Am. Compl., Ex. A, 1.) None of these allegations rise to the level of a “significant
change in employment status” because these actions did not lead to a reassignment with
“significantly different responsibilities” or an employment “decision causing a significant change
in benefits”—the third element of an ADA disparate treatment claim. Davis, 2013 WL
12099349, at *4.

Dr. Anderson relies on other portions of her Amended Complaint to support her
contention that Defendants subjected her to an adverse employment action. (See Resp. Second
Mot. Dismiss 15, ECF No. 13.) Specifically, she claims that Defendants placed her ona

“pretextual” performance improvement plan by school officials. (/d. (citing Am. Compl. {if 27,

34
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 35 of 84 PagelD# 278

36, 41, 59).) But being placed on a performance improvement plan, without a significant change
in benefits, does not constitute an “adverse employment action.” As the Fourth Circuit has
stated,
[Plaintiff's] complaint fails to state a plausible discrimination claim because she
has not alleged any action that could reasonably be considered an adverse
employment action. She has failed to allege that she received lower pay, was
demoted, was passed over for a promotion, failed to receive a bonus, or given
significantly different responsibilities because she was placed on the [performance
improvement plan].
Jensen-Graf, 616 F. App’x at 598 (4th Cir. 2015); see also Anne Arundel Cty. Pub. Sch., 789
F.3d at 431 (“reprimands and poor performance evaluations occur with some frequency in the
workplace”). Dr. Anderson, like the plaintiff in Jensen-Graf, does not allege that any negative
employment consequence followed the School Board placing her on a performance improvement
plan.>?

Even drawing all reasonable inferences favorably to Anderson, she fails to identify any
adverse employment action necessary to plausibly allege an ADA claim for disparate treatment.
Jensen-Graf, 616 F. App’x at 598. Because such action is a required element of an ADA
disparate treatment claim, the Court will grant the Motion to Dismiss the ADA disparate
treatment claim against the School Board in Count I(b) for failure to state a claim.

4, Count I(c): Retaliation Under the ADA

The Court will grant the Motion to Dismiss Anderson’s ADA retaliation claim against the

School Board. Similar to her claim alleging disparate treatment under the ADA, her retaliation

 

32 In Count 1, Dr. Anderson includes “discharge” as one of many violations of the ADA
by the School Board’s action. (Am. Compl. § 30.) While Anderson alleges permanent
disability, she never describes exactly when or how she stopped teaching at Page Middle School.
She makes no mention of having been discharged at all. To the extent the Amended Complaint
seeks to raise a retaliatory wrongful discharge claim, Anderson fails to make a prima facie case
because, among other things, she fails to say she was discharged.

35
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 36 of 84 PagelD# 279

claim falters because she does not plead sufficient facts to state a prima facie claim of a
materially adverse action under the ADA.
a. Legal Standard: Retaliation Claims Under the ADA

“In order to prevail on a claim of retaliation, a plaintiff must either offer sufficient direct
and indirect [allegations] of retaliation, or proceed under a burden-shifting method.”*? Jacobs,
780 F.3d at 577 (quoting Rhoads v. FDIC, 257 F.3d 373, 391 (4th Cir. 2001)); see also Watson,
297 F. Supp. 3d at 608. “The elements of an ADA retaliation claim mirror the elements of [a]
Title VII retaliation claim.” Jones v. HCA (Hosp. Corp. of Am.), 16 F. Supp. 3d 622, 635 (E.D.
Va. 2014). To establish a prima facie case of ADA retaliation, plaintiffs must show “(1) that
they engaged in protected conduct; (2) suffered an adverse action[;] and (3) that a causal link
exists between the protected conduct and the adverse action.” Jd. (quoting A Soc’y Without a
Name v. Virginia, 655 F.3d 342, 350 (4th Cir. 2011)).

If a plaintiff succeeds on this first part of his or her claim, the law requires the “plaintiff
to establish that any legitimate, non-retaliatory reason offered by the defendant” is pretext for
unlawful retaliation. Watson, 297 F. Supp. 3d at 608 (citing Jacobs, 780 F.3d at 576). “Given
that the ADA’s anti-retaliation provision is identical to Title VII’s, the standard laid out by the
Supreme Court for purposes of Title VII controls in this ADA case.” A Soc’y Without a Name,
655 F.3d at 352. At the Motion to Dismiss stage, a “plaintiff need not plead facts that constitute
a prima facie case, [but] a plaintiff still bears the burden of alleging facts sufficient to state all

the elements of her claim.” Turner v. Richmond Pub. Schools, No. 3:16cv256, 2017 WL

 

33 Anderson does not state whether she brings “direct” or “indirect” allegations of
discrimination under the ADA. Regardless of whether Anderson has alleged direct or indirect
evidence of discrimination, because Anderson does not plausibly allege that the School Board
took any materially adverse action against her sufficient to satisfy the elements of a claim under
the ADA, the Court will dismiss the claim.

36
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 37 of 84 PagelD# 280

1179162, at *12 (E.D. Va. Mar. 28, 2017) (internal quotation marks and citations omitted); see
also Woods v. City of Greensboro, 855 F.3d 639, 648 (4th Cir. 2017) (stating that a plaintiff
seeking to raise an employment discrimination claim “need not plead facts sufficient to establish
a prima facie case of race-based discrimination to survive a motion to dismiss, but . . . the more
stringent pleading standard established in /gbal and Twombly applies.”).

As the Fourth Circuit has recently observed, the “scope of Title VII’s anti-retaliation
provision, § 2000e-3, is broader than the anti-discrimination provision.” Strothers v. City of
Laurel, 895 F.3d 317, 327 (4th Cir. 2018). Namely, “the antiretaliation provision extends
beyond workplace-related or employment-related retaliatory acts and harm” because “[a]n
employer can effectively retaliate against an employee by taking actions not directly related to
his [or her] employment or by causing him [or her] harm outside the workplace.” Jd. (quoting
Burlington, 548 U.S. at 63, 67). Nonetheless, retaliatory actions must prove “materially
adverse—such that they might have dissuaded a reasonable worker from engaging in protected
activity.” /d. (internal citations omitted).

In determining whether an action is materially adverse, courts should “look at the
particular circumstances of the alleged act of retaliation.” Evans v. Int'l Paper Co., 936 F.3d
183, 186 (4th Cir. 2019) (quoting Burlington, 548 U.S. at 69). Importantly, “{c]ontext matters.”
Burlington, 548 U.S. at 69. “In many cases—perhaps the overwhelming majority of cases—the
distinction between ‘adverse employment action’ and ‘materially adverse action’ is unlikely to
change the outcome of a case.” Hinton v. Va. Union Univ., 185 F. Supp. 3d 807, 830 (E.D. Va.
2016).

For instance, courts in the Eastern District of Virginia have observed that “reprimands,

without collateral consequences, are not ‘materially adverse.’” Id. at 832 (collecting cases).

37
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 38 of 84 PagelD# 281

Similarly, the following do not constitute materially adverse actions: “failing to issue a
performance appraisal; moving an employee to an inferior office or eliminating the employee’s
work station; considering the employee ‘AWOL’; or issuing a personal improvement plan, an
Attendance Warning . . . a formal letter of reprimand, or a proposed termination.” /d. (collecting
cases) (internal citations omitted); see also Rock v. McHugh, 819 F. Supp. 2d 456, 470-71 (D.
Md. 2011). While failing to respond to an employee’s phone calls or assigning the employee to
difficult work would not ordinarily rise to the level of a materially adverse employment action,
denying a pregnant employee the opportunity to work from home after she testified in favor of
another employee’s discrimination claim might be. Brockman v. Snow, 217 F. App’x 201, 207
(4th Cir. 2007). And one court in the Eastern District of Virginia has determined that a
university prohibiting an employee from taking classes at the school where employed, thus
causing the employee to suffer harm outside the workplace, rose to the level of an adverse
employment action. See Hinton, 185 F. Supp. 3d at 834-35.
b. Because the Amended Complaint Does Not Plausibly Plead

Any “Materially Adverse” Act of Retaliation Taken Against

Anderson, the Court Will Grant the Motion to Dismiss

as to the ADA Retaliation Claim

Anderson alleges “that the School Board and McMahon retaliated against Dr. Anderson

for complaining about McMahon’s actions and asserting her rights under the ADA.” (Am.
Compl. 7 25; Resp. Second Mot. Dismiss 16.) In support of her claim of retaliation, Dr.
Anderson states that Dr. McMahon issued a number of “false and defamatory statements” and
“put letters of reprimand in Anderson’s file for . .. [Anderson] contacting the [school resource

officer] and other trivial matters, such as having a bag of herbal supplements.” (Am. Compl.

{ 25; Resp. Second Mot. Dismiss 16.) Anderson also asserts that the School Board and

38
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 39 of 84 PagelD# 282

McMahon “retaliated against ... Anderson” by placing her “on a pretextual performance
improvement plan.”*4 (Am. Compl. { 27.)

Even taking the factual allegations in the Amended Complaint as true, the actions taken
by the Defendants against Anderson do not rise to the level of a “materially adverse” action.
Strothers, 895 F.3d at 327. First, Anderson states that McMahon retaliated against her by issuing
a poor performance review which stated that she had “deficits in Standard 2, Standard 3,
Standard 5 and Standard 6.” (Am. Compl. 759.) But in the Fourth Circuit, poor performance
reviews are not considered to be “materially adverse” actions. Hinton, 185 F. Supp. 3d at 832
(citing Parsons v. Wynne, 221 F. App’x 197, 198 (4th Cir. 2007)); see also Hamilton v. Prince
George’s Cty., No. 17cv2300, 2019 WL 4735429, at *5 (D. Md. Sept. 27, 2019) (“[a] poor
performance review or reprimand does not constitute an adverse action unless it causes ‘real
harm to [the plaintiff's] employment or is an intermediate step to discharge”) (internal citations

omitted).

 

34 Notably, Dr. Anderson does not include in her list of retaliatory actions any mention of
the School Board’s denial of her requested accommodation. (See Am. Compl. 25, 26; Resp.
Second Mot. Dismiss 16-17.) Because Anderson asserts that the School Board retaliated against
her for complaining about McMahon, she would not be able to meet the third prong of a prima
facie test and show that “a causal link exists between the protected conduct and the adverse
action.” Jones, 16 F. Supp. 3d at 635. Even drawing all reasonable inferences in Anderson’s
favor, because the denial of accommodation predated her complaints about McMahon, Anderson
would be unable to show that the School Board retaliated against her by denying her requested
accommodations. The School Board had already acted at the time Anderson made
any complaint.

More fundamentally, while the denial of a request for accommodation can serve as an act
of retaliation against an employee, a plaintiff asserting retaliation must allege a “protected
activity” other than the request for accommodation under the ADA. /d. Otherwise, litigants
might entirely conflate an ADA discrimination claim with an ADA retaliation claim, and the
denial of any requested accommodation would serve as the basis for a prima facie retaliation
case, eliminating the separate standards for each claim. And, as identified in footnote 31,
Anderson fails to allege wrongful discharge.

39
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 40 of 84 PagelD# 283

Second, placing Anderson on a performance improvement plan, in and of itself, did not
constitute a materially adverse action. (See Am. Compl. ff 27, 36, 59.) “A negative
performance review or a performance improvement plan alone will not constitute materially
adverse action.” Michael v. Va. Commonwealth Univ., No. 3:18cv125, 2019 WL 128236, at *4
(E.D. Va. Jan. 8, 2019) (citing Emami v. Bolden, 241 F. Supp. 3d 673, 685 (E.D. Va. 2017)); see
also Jensen-Graf, 616 F. App’x at 598 (“[a] poor performance evaluation is actionable only
where the employer subsequently uses the evaluation as a basis to detrimentally alter the terms or
conditions of the recipient’s employment” (quoting James v. Booz-Allen & Hamilton, Inc., 368
F.3d 371, 377 (4th Cir. 2004))). While “[a] poor review or performance plan . . . can support an
adverse action claim if the employer relies upon it to later take additional action, such as
discharging or demoting the employee,” Michael, 2019 WL 128236, at *4, Anderson does not
claim that the School Board discharged or demoted her, or that the School Board has used the
performance improvement plan against Anderson in any way.

Third, Dr. Anderson also asserts that Dr. McMahon “put letters of reprimand in Dr.
Anderson’s file for, inter alia, contacting the [school resource officer] and other trivial matters,
such as having a bag of herbal supplements to help with her allergic reactions.” (Am. Compl.

{| 25.) But reprimands, such as the type that Anderson claims she experienced here, “without
collateral consequences, are not ‘materially adverse.’” Hinton, 185 F. Supp. 3d at 832 (finding
as to a Title VII claim that a reprimand without collateral consequences requires dismissal under
the materially adverse action standard). None of those statements caused any “detriment—
employment-related or otherwise—besides [what courts have described as] the bruised feelings
which ‘all employees experience’ on occasion.” Jd. Anderson does not allege that she was fired,

reassigned different duties, or that she experienced collateral consequences from these

40
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 41 of 84 PagelD# 284

reprimands that rise to the level of materiality. See Jensen-Graf, 616 F. App’x at 598 (analyzing
adverse employment action standard), While McMahon’s allegedly defamatory statements and
reprimands may have caused Anderson to feel discomfort, this Court cannot find, even at this
procedural posture, that they rise to a “materially adverse” action that would have “dissuaded a
reasonable worker from making or supporting a charge of discrimination.” Burlington, 548 U.S.
at 68.

Because Dr. Anderson fails to allege that the School Board undertook any action “that
would have been materially adverse to a reasonable employee,” she has failed to state a prima
facie claim for retaliation under the ADA. Burlington, 548 U.S. at 54; Jones, 16 F. Supp. 3d at
634. The Court will grant the Motion to Dismiss the ADA retaliation claim against the School
Board in Count I(c).

5. Count I(d): Section § 1983 and the ADA

Finally, in Count I, Dr. Anderson alleges that the Defendants’ actions subjected her “to
the deprivation of rights and privileges secured by the ADA in violation of 42 U.S.C. § 1983.”
(Am. Compl. 9 32.) Because Anderson may not bring an ADA claim through § 1983, the Court
will grant the Motion to Dismiss on this cause of action.

First, Courts have long held that § 1983 claims against an individual in his or her official
capacity is essentially “a claim against the [government agency] and thus should be dismissed as
duplicative.” Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004). As to any official
capacity claim, Dr. McMahon and Ciemniecki are not covered entities under the ADA. See
Baird, 192 F.3d at 472 (“the ADA does not permit an action against individual defendants for
retaliation for conduct protected by the ADA”); Allen, 245 F. Supp. 2d at 786 (“individuals are

not liable for violations of the ADA”); see supra § III(B)(1).

4)
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 42 of 84 PagelD# 285

The prohibition against an ADA individual capacity claim arises because Congress
created a comprehensive remedial in the ADA which suggests that recourse to § 1983 would be
improperly duplicative. This Court finds compelling the majority view that a § 1983 cause of
action cannot go forward alongside an ADA action. While the Fourth Circuit has not spoken on
the viability of an ADA claim under § 1983,>> “every circuit to consider this exact question has
held that... ADA statutory rights cannot be vindicated through § 1983.” See, e.g., Williams v.
Pa. Human Relations Comm'n, 870 F.3d 294, 300 (3d Cir. 2017). Noting that § 1983 is not a
source of substantive rights but instead provides a method for conferring federal rights, these
courts have found that in the ADA, Congress created a “comprehensive enforcement scheme . . .
incompatible with individual enforcement under § 1983.” Jd. at 297-98. As stated by the
Williams court, “Congress’s intent is clear[:] [a]llowing pure Title VII and ADA claims under
§ 1983 would thwart Congress’s carefully crafted administrative scheme by throwing open a
back door to the federal courthouse when the front door is purposefully fortified.” /d. at 299.

Williams follows at least four courts of appeals when reaching this conclusion. Vinson v.
Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (a plaintiff cannot “maintain a section 1983 action

in lieu of—or in addition to—a[n] ... ADA cause of action if the only alleged deprivation is of

 

35 The Fourth Circuit has previously found that the “comprehensive remedial framework”
of the ADEA bars actions to enforce ADEA rights under § 1983. Zombro v. Baltimore City
Police Dep’t, 868 F.2d 1364, 1368 (4th Cir. 1989). In that case, the Fourth Circuit found that
allowing a plaintiff to assert ADEA rights through the vehicle of a § 1983 claim would allow a
plaintiff to bypass “the comprehensive administrative process” of the ADEA and weaken the
Statute. /d. at 1366. At least one other district court has found Zombro to be a “strong
indication” as to how Fourth Circuit would view § 1983 claims brought to enforce ADA rights,
and determined that the ADA bars a similar action under § 1983. See Peter B. v. Sanford, No.
6:10cv767, 2010 WL 5684397, at *5—*6 (D.S.C. Dec. 6, 2010). Like the Sanford court, this
Court agrees that Zombro’s reasoning applies equally to ADA claims, and the “purposes and
structure of the [ADA] are inconsistent with” a duplicative claim under § 1983. Zombro, 868
F.2d at 1366.

42
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 43 of 84 PagelD# 286

the employee’s rights created by ... the ADA” (internal citation and quotation omitted)); Zollar
v. Baker, 196 F.3d 603, 609-10 (Sth Cir. 1999) (noting that its comprehensive remedial scheme
indicated that “Congress intended to foreclose resort to the more general enforcement provisions
of section 1983 to vindicate the rights created by the Rehabilitation Act”); Alsbrook v. City of
Maumelle, 184 F.3d 999, 1011 (8th Cir. 1999) (en banc) (holding that the ADA’s “detailed
remedial scheme bars [plaintiff] from maintaining a section 1983 action against [defendants] in
their individual capacities for alleged violations of the ADA”); Holbrook v. City of Alpharetta,
112 F.3d 1522, 1530-31 (11th Cir. 1997) (finding that allowing suit under the “detailed
administrative avenues of redress [in the ADA] as well as section 1983 would be duplicative at
best; in effect, such a holding would provide the plaintiff with two bites at precisely the same
apple”). No court of appeals has reached a contrary result.

District courts in the Fourth Circuit similarly have concluded that the ADA precludes
claims brought under § 1983. Gatling v. Carter, No. 15¢v3723, 2017 WL 480756, at *6 (D. Md.
Feb. 6, 2017) (Rehabilitation Act); Sanford, 2010 WL 5684397, at *5-6; Henderson v. Gilbert,
No. 06cv1284, 2006 WL 1966797, at *1 (D. Md. July 10, 2006) (“[a] plaintiff may not state a
claim under 42 U.S.C. §§ 1983 and 1985(3) for rights created by the ADA”). This Court agrees.

Because Dr. Anderson “cannot as a matter of law, pursue these independent causes of
action” under the ADA pursuant to § 1983, she fails to state a claim upon which subject matter
jurisdiction can lie. Gatling, 2017 WL 480756, at *6. The Court will dismiss Anderson’s
§ 1983 ADA retaliation claim against the School Board in Count I pursuant to Rule 12(b)(1).

C. CountII: Hostile Work Environment Under the ADA

Having concluded that Dr. Anderson may proceed in her ADA failure to accommodate

claim against the School Board, but dismissing all other claims in Count I, the Court now turns

43
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 44 of 84 PagelD# 287

to Anderson’s ADA claims in Count II. In Count II, Dr. Anderson asserts two claims of relief
against all Defendants. First, she brings a hostile work environment claim pursuant to the ADA.
(Am. Compl. 9] 34-37.) Second, Anderson charges that the Defendants’ actions subjected her to
a hostile work environment and deprived her of rights and privileges, secured by the ADA, under
§ 1983. Ud. J 38.)

For the reasons stated above, Dr. Anderson cannot bring an ADA claim for hostile work
environment against either Dr. McMahon or Ciemniecki because they are not “covered entities.”
Allen, 245 F. Supp. 2d at 786 (“individuals are not liable for violations of the ADA”); see supra
§ III(B)(1). Similarly, Anderson cannot state a claim for violations of the ADA under § 1983.
Gilbert, WL 1966797, at *1 (“[a] plaintiff may not state a claim under 42 U.S.C. §§ 1983 and
1985(3) for rights created by the ADA”); see supra § III(B)(5). Because Dr. Anderson fails to
state a claim for ADA hostile work environment upon which jurisdiction can lie against Dr.
McMahon or Ciemniecki, or against any of the Defendants pursuant to § 1983, the Court will
dismiss those claims under Rule 12(b)(1).

The Court turns to the sole remaining claim under Count II: Dr. Anderson’s hostile work
environment charge against the School Board brought pursuant to the ADA.

1. Legal Standard: ADA Hostile Work Environment

The ADA prohibits employers from “discriminat[ing] against a qualified individual on
the basis of disability in regard to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and other terms, conditions, and
privileges of employment.” 42 U.S.C. § 12112(a). To plead a hostile work environment claim
under the ADA, a plaintiff must show that:

(1) he [or she] is a qualified individual with a disability; (2) he [or she] was
subjected to unwelcome harassment; (3) the harassment was based on his [or her]

44
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 45 of 84 PagelD# 288

disability; (4) the harassment was sufficiently severe or pervasive to alter a term,

condition, or privilege of employment; and (5) some factual basis exists to impute

liability for the harassment to the employer.
Mason v. Wyeth, Inc., 183 F. App’x 353, 360-61 (4th Cir. 2006) (quoting Fox, 247 F.3d at 176-
77).

To allege an ADA hostile work environment claim, a plaintiff must show “not only that
he [or she] subjectively perceived his [or her] workplace environment as hostile, but also that a
reasonable person would so perceive it, i.e., that it was objectively hostile.” Fox, 247 F.3d at
178; Wiggins v. DaVita Tidewater, LLC, 451 F. Supp. 2d 789, 800 (E.D. Va. 2006) (accord).
“Factors to be considered with respect to the objective component include the frequency of the
discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee’s work
performance.” Fox, 247 F.3d at 178 (internal citations omitted). The work environment must be
“hostile or deeply repugnant” and not “merely unpleasant.” Edmonson v. Potter, 118 F. App’x
726, 730 (4th Cir. 2004) (quoting Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d 745, 753 (4th
Cir. 1996)).

Importantly, the ADA, like Title VII, does not establish a “general civility code for the
American workplace.” EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008)
(internal citations omitted) (analyzing Title VII). For that reason, although some workplace
conduct may be deeply unpleasant, complaints premised on nothing more than “rude treatment
by coworkers . . . callous behavior by one’s superiors . . . or a routine difference of opinion and
personality conflict with one’s supervisor . . . are not actionable.” /d. at 315-16. (collecting
cases) (interna! quotations and citations omitted). For a hostile work environment to exist, the

workplace must be “permeated with discriminatory intimidation, ridicule, and insult, that is

45
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 46 of 84 PagelD# 289

sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an
abusive working environment.” AMTRAK v. Morgan, 536 U.S. 101, 116 (2002) (citations and

eee

quotations omitted) (addressing a Title VII claim). The “‘gravamen’ of any hostile work
environment claim is that the harassment was ‘unwelcome.’” Sunbelt Rentals, 521 F.3d at 314.
And the unwelcome, harassing “conduct must be so extreme as to amount to a change in the
terms and conditions of employment.” /d. at 315.

Hostile work environment claims fundamentally differ from claims for discrete acts of
discrimination. “While discrete acts are isolated events, hostile work environment claims
involve repeated conduct.” Edwards v. Murphy-Brown, L.L.C., 760 F. Supp. 2d 607, 619 (E.D.
Va. 2011) (Title VII sex discrimination). As the Supreme Court has stated:

[hJostile environment claims are different in kind from discrete acts. Their very nature

involves repeated conduct. . . . [t]he ‘unlawful employment practice’ therefore cannot be

said to occur on any particular day. It occurs over a series of days or perhaps years and,
in direct contrast to discrete acts, a single act of harassment may not be actionable on

its own.

Morgan, 536 U.S. at 115.

Therefore, ADA hostile work environment claims must allege a hostile or deeply
repugnant work environment, involving repeated instances of unwelcome harassment on the
basis of disability (over a series of days or perhaps years) to the degree that the harassment
affects the conditions or privileges of employment.

2. Anderson Does Not Allege an ADA Hostile Work Environment Claim
Because She Does Not Plausibly Plead That the Alleged Harassment
She Faced Was Sufficiently Severe or Pervasive
Dr. Anderson does not allege a hostile work environment claim because she does not

plead that the harassment she faced was severe or pervasive enough to constitute a hostile work

environment. As stated above, Anderson has alleged a reasonable accommodation claim against

46
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 47 of 84 PagelD# 290

the School Board. Regardless of whether Dr. Anderson ultimately succeeds on that claim, the
School Board’s refusal to provide Anderson with certain accommodations, without more, does
not provide the basis for an ADA hostile work environment claim because her allegations fail to
satisfy the fourth element of such a claim.

The Court will first discuss the circumstances and allegations underlying Dr. Anderson’s
hostile work environment claim. Next, the Court will explain why a substantial portion of those
factual allegations do not constitute “harassment” as that term is used in the employment
discrimination context. Finally, the Court will describe its determination that, even considering
the factual allegations which could support a claim of a hostile work environment as true,
Anderson has not stated a claim for hostile work environment under the ADA because she has
not alleged conduct severe or pervasive enough to constitute a hostile work environment as a
matter of law.

a. Anderson Alleges At Least Nine Events In Support of Her
Hostile Work Environment Claim

Dr. Anderson bases her ADA hostile work environment claim on the following nine
events:

(1) Refusal to allow access to spaces outside the classroom which “increased [her]
toxin load too much” and resulted in “a life-altering injury.” (Am. Compl., Ex A,
§§ II-IIL.)

(2) Refusal to allow Anderson to discipline students or call home, which
encouraged students to wear scents that severely compromised Anderson
physically and psychologically. (/d. §§ IV-VI; Am Compl. { 24.)

(3) Dr. McMahon’s refusal to protect Anderson’s health “in the face of known
threats.” (Am. Compl. § 22.)

(4) When informed of students wearing a known allergen, McMahon’s
“mock[ery]” of Anderson by telling her to speak to a student using a scent while
saying that telling the students about her allergies “would be going against ‘direct
orders.’” (Jd. § 22.)

47
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 48 of 84 PagelD# 291

(5) McMahon’s refusal to protect Anderson while protecting “others with
disabilities and students with allergies to scents” thereby fostering an “abusive work
environment where Dr. Anderson was ridiculed and treated unfairly because of her
disability.” (Am. Compl., Ex. A, §§ VIII-IX.)

(6) McMahon and Ciemniecki treating Anderson with “open disdain” when saying
that “her health ‘was not Gloucester’s concern’; ‘we want you to get over this’;
‘you need to figure out how to teach’; and other highly inappropriate, insensitive,
and downright discriminatory statements.” (Am. Compl. ff] 19, 27, 59.)

(7) McMahon and Ciemniecki trapping Anderson into a “life-threatening
environment” through the cumulative effect of their actions. (/d. {{ 19, 20, 28.)

(8) Creating a work environment that was analogous to causing her to suffocate.
(Am. Compl., Ex. C.)

(9) McMahon’s defamation against, and reprimand for trivial matters of, Anderson.
(Am. Compl. {ff 25, 29.)

(See Resp. Second Mot. Dismiss 20-21, ECF No. 13.)°° Dr. Anderson asserts that these facts,
read together, form a sufficient basis to state a claim for a hostile work environment under the
ADA. (See id. 21.) Even to the extent that the Court can consider the documents improperly
attached to Dr. Anderson’s Amended Complaint, the Court determines that these facts, read in
the light most favorable to Anderson, do not establish that Anderson has alleged a prima face
case for a hostile work environment under the ADA.

b. A Substantial Portion of Dr. Anderson’s Factual Allegations
Do Not Comport with the Plain Meaning of Harassment

The Court cannot consider a number of Dr. Anderson’s proffered statements and
incidents, listed above, because they do not constitute “harassment” under the ADA. First, the

denial of accommodation alone does not constitute “harassment” under the ADA. Second, Dr.

 

36 The Court has altered some of the citations in the response to match the citation style
used in the rest of the Memorandum Opinion.

48
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 49 of 84 PageID# 292

Anderson’s list of nine statements and incidents largely offers only legal conclusions or restates,
in conclusory fashion, her reasonable accommodation claim.

Dr. Anderson’s hostile workplace claim centers on the School Board’s refusal to provide
her with what she viewed to be reasonable accommodations. (Am. Compl. { 35.) Because of the
School Board’s decision, Anderson claims she “was forced to accept unreasonable
accommodations that made her very sick.” (/d.)

First, an employer’s refusal to provide reasonable accommodations, by itself, does not
comport with the plain meaning of harassment under the second element of the hostile work
environment test. Dr. Anderson does “not allege any threats, disparaging comments, physical
contact, or verbal abuse of any kind, much less harassment based on her . . . disability.” Spida v.
BAE Sys. Info. Sols., No. 1:16cv979, 2016 WL 7234088, at *7 (E.D. Va. Dec. 13, 2016).
Instead, Anderson contends that the School Board’s managerial decision to provide ineffective
accommodations exposed her to harmful scents that caused her physical illness. But, even given
their consequences, “[d]isagreements with management decisions . . . do not rise to the level of a
hostile work environment.” /d. at *6. Therefore, Anderson does not show that she “was
subjected to unwelcome harassment” as the term harassment is used in ADA claims. Mason,

183 F. App’x at 360.°”

 

3? Additionally, the Fourth Circuit has stated that “[t]he ‘gravamen’ of any hostile work
environment claim is that the harassment was ‘unwelcome.’” Sunbelt Rentals, 521 F.3d at 314
(analyzing religious slurs levied at a Muslim man during his employment). A managerial
decision concerning the scope of accommodations to provide to a disabled employee, however,
cannot be readily described as “welcome” or “unwelcome” in the same manner as a comment
concerning one’s disability, race, or gender. /d. Rather, it is the second or third order effects of
that managerial decision—here, the presence of scents in Dr. Anderson’s classroom—that caused
her discomfort, not the statements or actions of the School Board or its employees.

49
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 50 of 84 PagelD# 293

Second, much of the Defendants’ conduct towards Dr. Anderson, as reflected in her list
of supporting incidents and allegations, does not comport with the plain meaning of harassment.
Several of the statements offer no more than borderline conclusions which, instead of referencing
some affirmative act of harassment on the part of the School Board, refer back to McMahon’s
and Ciemniecki’s alleged refusal to make reasonable accommodations. For instance, Dr.
Anderson states that Defendants failed to protect her “in the face of known threats,” (Resp.
Second Mot. Dismiss 20 (citing Am. Compl. { 22)), trapped Anderson in a “life-threatening
environment,” (Resp. Second Mot. Dismiss 20 (citing Am. Compl. J{ 19, 20, 28)), informed
Anderson that informing students of her allergy would be “would be going against ‘direct
orders,’” (Am. Compl. § 22), refused to allow her to change classrooms, (Am. Compl., Ex. A),
refused to allow her to discipline students for wearing scents, (id.), and placed her in an
emotional environment where she felt as if she might suffocate, (Am. Compl., Ex. C). But,
considering all the circumstances, these decisions, and their effect on Anderson, do not constitute
“threats, disparaging comments, physical contact, or verbal abuse of any kind.” Spida, 2016 WL
7234088 at *7. Rather, they restate, in different conclusory forms, her claim for denial of
reasonable accommodations. They are not “threats, disparaging comments, physical contact, or
verbal abuse of any kind” on the part of McMahon, Ciemniecki, or any other representative or
employee of the School Board. Jd. So despite her subjective belief that these decisions rose to
the level of harassing behavior, they do not objectively rise to the nature, frequency, and severity
the law requires.

Other statements are similarly conclusory. Dr. Anderson states that McMahon’s refusal
to accommodate her while protecting “others with disabilities and students with allergies to

scents” fostered an “abusive work environment where Dr. Anderson was ridiculed and treated

50
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 51 of 84 PagelD# 294

unfairly because of her disability.” (Am. Compl., Ex. A.) Even viewing the factual allegations
she submits as true, the Amended Complaint does not specify any incidents to support her
subjective factual assertion that she was “ridiculed and treated unfairly.” (/d.)

In short, of the list provided in Dr. Anderson’s Response to the Motion to Dismiss, Items
One through Five, Seven, and Eight do not square with the plain meaning of harassment under
the ADA. Therefore, the Court will not consider these items when considering Anderson’s ADA
hostile work environment claim. The Court next turns to her remaining factual allegations—
McMahon and Ciemniecki’s statements to Anderson (Item Six) and alleged defamation of her
(Item Nine}—to consider those allegations alongside her claims of denial of reasonable
accommodations under the ADA. The Court finds that, even weighing these assertions together,
Anderson does not allege conduct “severe or pervasive” enough to meet the high standard for a
hostile work environment under the ADA. Morgan, 536 U.S. at 116.

c. Anderson Does Not Meet the Fourth Element of a Hostile Work
Environment Claim Because She Has Not Asserted That She Faced
Sufficient “Severe or Pervasive” Harassment

Anderson has not met the fourth prong of a hostile work environment claim because she
does not allege that the conduct she faced at work was sufficiently severe or pervasive to alter a
term, condition, or privilege of employment.

First, the School Board’s denial of reasonable accommodation cannot alone suffice to
make out a prima facie case of a hostile work environment. Because a hostile work environment
claim must involve repeated conduct, several courts have determined that “the mere denial of a

requested accommodation, with nothing more, will not rise to the level of a hostile work

51
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 52 of 84 PagelD# 295

environment.”?® Floyd v. Lee, 85 F. Supp. 3d 482, 517 n.54 (D.D.C. 2015); Blundell-Zuker v.
Oakland Cty. Prob. Court, 9 F. App’x 318, 319 (6th Cir. 2001) (holding that evidence of two
meetings where an employee “was told that she could not be accommodated and then offered [a]
transfer” were “insufficient to establish the kind of severe and pervasive mistreatment necessary
to state a hostile environment claim”). Therefore, the School Board’s denial of reasonable
accommodations cannot, as alleged, support a hostile work environment claim because the denial

is a discrete act.°°

 

38 Also, a discrete act of denying reasonable accommodations does not fit the standard for
the necessary severe and pervasive repeated conduct that could establish a hostile work
environment. As the Supreme Court has stated “[h]ostile environment claims are different in
kind from discrete acts . . . . [a] hostile work environment occurs over a series of days or perhaps
years and, in direct contrast to discrete acts, a single act of harassment may not be actionable on
its own.” Morgan, 536 U.S. at 115. “A hostile work environment claim is composed of a series
of separate acts that collectively constitute one ‘unlawful employment practice.’” /d. at 117
(citing 42 U.S.C. § 2000e—S(e)(1)). Even reading Dr. Anderson’s claims favorably, Morgan
and other courts have concluded that the School Board’s decision to deny Anderson reasonable
accommodations was a “discrete act.” See, e.g., Dick v. Dickinson State Univ., 826 F.3d 1054,
1059 (8th Cir. 2016) (“an employer’s denial of a request for a reasonable accommodation .. . isa
discrete act of discrimination”). Anderson was, in her words, “forced to accept unreasonable
accommodations that made her very sick” early in the school year. (Am. Compl. § 35.) The
School Board’s decision therefore did not involve “repeated conduct” under the law. Morgan,
536 USS. at 115.

39 The Court recognizes, as other courts have, that “[t]he prolonged denial of a reasonable
accommodation can underlie a hostile work environment claim when ‘all the circumstances’
would support such a claim.” Floyd, 85 F. Supp. 3d at 517. “That is, when making a hostile
work environment determination, the jury can weigh a wrongful denial of accommodation
alongside evidence of other harassment, and that other evidence can augment the weight of the
denial by suggesting discriminatory animus.” Jd.; see also Fox, 247 F.3d at 179 (finding that
forcing an employee to “perform tasks beyond his medical restrictions,” considered alongside
evidence of consistent verbal harassment targeting his disability, could support a finding of a
hostile work environment).

But “the mere denial of a requested accommodation, with nothing more, will not rise to
the level of a hostile work environment.” Floyd, 85 F. Supp. 3d at 517 n. 54. As explained
above, even given the length of time of the denial here, Anderson does not plausibly allege
significant additional acts or comments, especially directed towards her disability, to raise such a
hostile work environment claim.

52
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 53 of 84 PagelD# 296

Even if denial of reasonable accommodations could qualify as “harassment” under the
meaning of the ADA, Dr. Anderson must support her hostile work environment claim with other
instances of harassment or discrimination “sufficiently severe or pervasive to alter the conditions
of .. . employment and create an abusive working environment.”*° Morgan, 536 U.S. at 116.
She does not do so here. To further support her hostile work environment claim, Dr. Anderson
states that she “suffered tangible employment action . . . including being out [sic] ona
[performance improvement plan].’*! (Am. Compl. { 36.) Being placed on a performance
improvement plan, however, does not render a work environment “hostile or deeply repugnant.”
Edmonson, 118 F. App’x at 730. While unpleasant for Dr. Anderson, the School Board’s
decision to place her on a performance improvement plan does not amount to “discriminatory
intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of
employment and create an abusive working environment.” Morgan, 536 U.S. at 116 (internal
citations omitted).

Dr. Anderson similarly contends that the School Board, McMahon, and Ciemniecki
created a hostile work environment through their statements: “that her health was ‘not
Gloucester’s concer’; ‘we want you to get over this’; [and] ‘you need to figure out how to
teach’; and other highly inappropriate, insensitive and downright discriminatory statements.”
(Am. Compl. { 27.) But “callous behavior by one’s superiors . . . or a routine difference of

opinion and personality conflict with one’s supervisor . . . are not actionable.” Sunbelt Rentals,

 

40 Otherwise, an ADA denial of reasonable accommodation claim and a hostile work
environment claim would effectively merge, resulting in duplicative claims.

4! Although not included in Dr. Anderson’s list in her Response, Anderson asserts that the
School Board’s placement of her on a performance improvement plan constituted a “tangible
employment action” taken against her in support of her hostile work environment claim. (Am.
Compl. { 36.)

53
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 54 of 84 PagelD# 297

521 F.3d at 315-16. While this interaction with her supervisors may have been unpleasant,
Anderson does not allege conduct on the part of the School Board “sufficiently severe or
pervasive to alter a term, condition, or privilege of employment,” especially considering that the
School Board approved her leave under the FMLA. Mason, 183 F. App’x at 361 (quoting Fox,
247 F.3d at 176-77).

Similarly, Anderson asserts that McMahon and Ciemniecki defamed her. (See Am.
Compl. 4 59.) But she again omits how those statements—which, as explained below, do not
constitute defamation—constituted harassment “sufficiently severe or pervasive enough to alter a
term, condition, or privilege of employment.” Mason, 183 F. App’x at 361 (quoting Fox, 247
F.3d at 176-77). Furthermore, most of these statements did not specifically reference
Anderson’s disability, but her professional performance in the classroom. And Anderson does
not allege that McMahon or Ciemniecki made any of the statements to her, or that she was aware
of the statements while she worked at Page. (Am. Compl. { 59.) Under Sunbelt Rentals, these
allegedly defamatory statements could not have been “unwelcome” to Anderson if they were not
directed towards her, and she was unaware of their existence during her employment at Page.
521 F.3d at 314. Finally, even taking these statements as a whole and considering each one, they
do not plausibly make out a workplace “permeated with discriminatory intimidation, ridicule,
and insult” that Anderson must meet to satisfy the “high bar” of a prima facie case of a hostile
work environment. /d. at 315.

While Anderson may have subjectively believed the School Board, McMahon and
Ciemniecki’s comments to her were callous or unfair, she draws no causal link between these

comments and her ability to perform her day-to-day job. Indeed, Anderson makes clear that she

34
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 55 of 84 PagelD# 298

was forced to seek leave from Page, not because of the comments of her superiors, but because
her health had deteriorated. (Am. Compl. { 20.)

Dr. Anderson does not state a claim for hostile work environment under the ADA. Many
of her supporting factual allegations, including the School Board’s denial of her request for
accommodations under the ADA, do not comport with the plain meaning of harassment. Those
that could conceivably be regarded as harassment do not include the type of intimidation,
ridicule, or insult that are “sufficiently severe or pervasive to alter a term, condition, or privilege
of employment.” Mason, 183 F. App’x at 361 (quoting Fox, 247 F.3d at 176-77).

Recognizing that “[wJorkplaces are not always harmonious locales, and even incidents that
would objectively give rise to bruised or wounded feelings will not on that account satisfy the
severe or pervasive standard,” Anderson has not met the “high bar” for alleging a hostile work
environment under the ADA. Sunbelt Rentals, 521 F.3d at 315. “Some rolling with the punches
is a fact of workplace life.” Ja. The conduct alleged here, while assuredly unpleasant, is not
actionable under the high standard for a hostile work environment claim in the Fourth Circuit.

The Court will grant the Motion to Dismiss as to Count II—the ADA hostile work
environment claim—under Rule 12(b)(6).

D. Count III: Interference and Retaliation Under the FMLA
In Count III, Dr. Anderson brings three separate claims against all Defendants, pursuant

to § 2615 of the FMLA.” (Am. Compl. 4 41.) First, she alleges that the Defendants interfered

 

*2 Congress enacted the FMLA to provide leave for workers whose personal or medical
circumstances require that they take time off from work in excess of what their employers are
willing or able to provide. “In this legislation, Congress sought ‘to balance the demands of the
workplace with the needs of families, to promote the stability and economic security of families,
... to promote national interests in preserving family integrity,’ and ‘to entitle employees to take
reasonable leave for medical reasons, for the birth or adoption of a child, and for the care of a

55
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 56 of 84 PagelD# 299

with the exercise of her rights under the FMLA. (/d.) Second, she claims that the Defendants
retaliated against her for opposing employment practices made unlawful by the FMLA. (/d.)
Third, she alleges that the Defendants “subjected . .. Anderson to the deprivation of rights and
privileges secured by the FMLA in violation of . . . § 1983 and the FMLA.” (dd. { 42.)

The facts as set forth in the Amended Complaint, even favorably read, do not sufficiently
state a claim for interference or retaliation under the FMLA. Furthermore, as with the ADA,
Anderson cannot enforce the substantive rights of the FMLA through § 1983. Therefore, the

Court will dismiss Count III in its entirety.

1. Count III(a): Interference Under the FMLA

a. Legal Standard: Interference with FMLA Rights

The Fourth Circuit has explained that the FMLA contains prescriptive and proscriptive
protections. Yashenko, 446 F.3d at 546. Prescriptively, the FMLA makes it “unlawful for any
employer to interfere with, restrain, or deny the exercise of or the attempt to exercise” an

employee’s FMLA rights. 29 U.S.C. § 2615(a)(1). This gives rise to a so-called FMLA

 

child, spouse, or parent who has a serious health condition.’” Yashenko v. Harrah’s NC Casino
Co., LLC, 446 F.3d 541, 546 (4th Cir. 2006) (quoting 29 U.S.C. § 2601(b)(1)-(2)).

Section 29 U.S.C. § 2615(a) states that:
(1) Exercise of rights

It shall be unlawful for any employer to interfere with, restrain, or deny the exercise
of or the attempt to exercise, any right provided under this subchapter.

(2) Discrimination
It shall be unlawful for any employer to discharge or in any other manner

discriminate against any individual for opposing any practice made unlawful by
this subchapter.

29 U.S.C. § 2615(a).
56
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 57 of 84 PagelD# 300

“interference” or “entitlement” claim. Yashenko, 446 F.3d at 546. To state a claim for
interference under the FMLA, a plaintiff must “demonstrate that (1) he [or she] is entitled to an
FMLA benefit; (2) his [or her] employer interfered with the provision of that benefit; and (3) that
interference caused harm.”*? Anne Arundel Cty. Pub. Sch., 789 F.3d at 427.

When the eligible employee returns from leave, he or she must “‘be restored by the
employer to the position of employment held by the employee when the leave commenced,” 29
U.S.C. § 2614(a)(1)(A), or “be restored to an equivalent position with equivalent employment
benefits, pay, and other terms and conditions of employment,” 29 U.S.C. § 2614(a)(1)(B). Asa
result, “{i]nterfering with the exercise of an employee’s rights would include, for example, not
only refusing to authorize FMLA leave, but discouraging an employee from using such leave.”
Sumner, 2015 WL 3444885, at *4 (quoting 29 C.F.R. § 825.220(b)). The Fourth Circuit has
explained, however, that “the FMLA does not require an employee to be restored to his [or her]
prior job after FMLA leave if he [or she] would have been discharged had he [or she] not taken
leave.” Yashenko, 446 F.3d at 547.

b. Anderson Fails to State a FMLA Interference Claim Because
She Was Not Denied Any Benefits Under the FMLA

Dr. Anderson does not plausibly plead a claim for interference under the FMLA because

she has not alleged that any of the Defendants “interfered with the provision” of her FMLA

 

43 Courts regularly apply a five-part test to determine whether FMLA interference has
occurred. That test requires a plaintiff to show that “(1) she was an eligible employee; (2) the
defendant was an FMLA-defined employer; (3) plaintiff was entitled to leave under the statute;
(4) plaintiff gave notice to the employer that she would take FMLA leave; and (5) the employer
denied the plaintiff her FMLA benefits.” Corbett v. Richmond Met. Trans. Auth., 203 F. Supp.
3d 699, 709 (E.D. Va. 2016) (evaluating FMLA retaliation claim on a motion to dismiss);
Sumner v. Mary Washington Healthcare Physicians, No. 3:15cv42, 2015 WL 3444885, at *4
(E.D. Va. May 28, 2015). Were this Court to apply this test, Anderson would fail to state a claim
because she was not denied FMLA leave.

37
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 58 of 84 PagelD# 301

benefits or that she suffered “harm” from any interference. Anne Arundel Cty. Pub. Sch., 789
F.3d at 427.

Dr. Anderson does not allege that any of the Defendants prevented her from taking
FMLA leave. To the contrary, Anderson states that she took leave under the FMLA, and
specifies no actions taken by any of the Defendants to interfere with her ability to take such
leave. (Am. Compl. § 26.) She does not allege, nor can she, that the Defendants “den[ied] the
exercise of or the attempt to exercise” her FMLA rights. 29 U.S.C. § 2615(a)(1). Where a
plaintiff fails to “allege that she was actually denied any FMLA benefits, [the plaintiff] has failed
to allege any prejudice related to FMLA interference.” Downs v. Winchester Med. Ctr., 21 F.
Supp. 3d 615, 619 (W.D. Va. 2014). Anderson therefore does not even allege that her employer
“interfered with the provision” of an FMLA benefit—the second prong of an FMLA interference
claim—because she does not specify which FMLA benefits she failed to receive. Anne Arundel
Cty. Pub. Sch., 789 F.3d at 427. Because the School Board permitted her to take FMLA leave,
Anderson does not plausibly plead that any hypothetical interference caused “harm” or
prejudice. Jd.

For that reason, Dr. Anderson’s FMLA interference claim cannot survive Rule 12(b)(6)
scrutiny, and the Court will dismiss Count III(a) against all Defendants for failure to state
a claim.
2. Count III(b):_ Retaliation Under the FMLA
a. Legal Standard: Retaliation Claims under the FMLA
Proscriptively, the FMLA makes it “unlawful for any employer to discharge or in any

other manner discriminate against any individual for opposing any practice made unlawful by

58
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 59 of 84 PagelD# 302

this subchapter.” 29 U.S.C. § 2615(a)(2). This provision allows an employee to bring a FMLA
“retaliation” or “discrimination” claim. Yashenko, 446 F.3d at 546.

FMLA claims arising under the retaliation theory are analogous to those derived under
Title VII and so are analyzed under the burden-shifting framework of McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973). See Nichols v. Ashland Hosp. Corp., 251 F.3d 496, 502 (4th Cir.
2001). Thus, to allege an FMLA retaliation claim, Anderson must first make a prima facie
showing “that [s]he engaged in protected activity, that the employer took adverse action against
[her], and that the adverse action was causally connected to [her] protected activity.” Yashenko,
446 F.3d at 551.“ An adverse employment action must negatively affect “the terms, conditions,
or benefits of ... employment.” Csicsmann v. Sallada, 211 F. App’x 163, 168 (4th Cir. 2006)
(quoting Munday v. Waste Mgmt. of N. Am., Inc., 126 F.3d 239, 243 (4th Cir. 1997)).
Furthermore, the plaintiff “must show that a reasonable employee would have found the
challenged action to be materially adverse.” Burlington, 548 U.S. at 68.

If a plaintiff advances sufficient evidence to establish a prima facie case of retaliation, the
defendant bears the burden of offering a legitimate, non-discriminatory basis for the adverse
action. See Anne Arundel Cty. Pub. Sch., 789 F.3d at 429. Should the employer’s proffer
succeed, the plaintiff then must show that the “reason for taking the adverse employment action
was pretextual.” Jd. (citations omitted).

At the motion to dismiss stage, a “plaintiff need not plead facts that constitute a prima

facie case, [but] a plaintiff still bears the burden of alleging facts sufficient to state all the

 

“4 As stated above, Anderson does not state whether she brings “direct” or “indirect”
allegations of discrimination under the FMLA. Regardless of whether Anderson has alleged
direct or indirect evidence of discrimination, because Anderson does not plausibly allege that the
School Board took any “adverse action against her” sufficient to state a claim under the FMLA,
the Court will dismiss the claim. Yashenko, 446 F.3d at 550-51.

59
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 60 of 84 PagelID# 303

elements of her claim.” Turner, 2017 WL 1179162, at *12 (internal quotation marks and
citations omitted); see also Woods, 855 F.3d at 648 (stating that a plaintiff seeking to raise an
employment discrimination claim “need not plead facts sufficient to establish a prima facie case
of race-based discrimination to survive a motion to dismiss, but... the more stringent pleading
standard established in Jgbal and Twombly applies.”).

b. Anderson Fails to State a FMLA Retaliation Claim Because
She Has Not Alleged an Adverse Employment Action

Anderson’s FMLA retaliation claim against the Defendants falters because she has failed
to allege an adverse employment action that negatively affected “the terms, conditions, or
benefits of ... employment.” Csicsmann, 211 F. App’x at 168.

Anderson’s Amended Complaint does not include any allegation that the Defendants
engaged in any employment action that could be considered adverse under the FMLA. In
support of both her interference and retaliation claims, Anderson identifies in her Amended
Complaint several adverse actions taken against her, including that:

1. “She was removed from the employee mailing list for months;”

2. “Her key to Page was deactivated without notice;”

3. “She was denied access to her student rosters and gradebook;”

4. “Accounts were removed with access to her students’ testing data;”
5. “She was ordered to remove her personal belongings;”

6. “She was ordered (via a school secretary on the phone) to turn in her key and
computer so that a substitute could have them;” and,

7. “She was refused access to her state testing results of individual students.”

(Am. Compl. { 41.)

60
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 61 of 84 PagelD# 304

Dr. Anderson does not plead facts sufficient to categorize these actions as adverse
employment actions.** Anderson does not include a time frame surrounding these actions, but
appears to indicate that they occurred after she took FMLA leave. (See Am. Compl. { 41.)
Drawing that reasonable inference in her favor, the Court assumes that these actions occurred
after Anderson requested and was granted FMLA leave.

A reasonable employee would not have found these actions to be “materially adverse.”
Burlington, 548 U.S. at 68. This is true because these administrative actions did not “affect the
terms, conditions, or benefits of ... employment,” but rather modified Anderson’s access to
certain school property and information while she was on FMLA leave. Csicsmann, 211 F.
App’x at 168. Dr. Anderson does not allege any reduction in her role, her compensation, or her
normal teaching duties while she was not on leave from Page. See Corbett, 203 F. Supp. 3d at
710 (granting motion to dismiss retaliation claim because plaintiff “proffered no facts to indicate
that her pay, benefits, or working conditions changed in any way upon her return” (citing
Csicsmann, 211 F. App’x at 166 (“finding no FMLA violation where Plaintiff's salary, title,
bonus eligibility, health care, and retirement benefits remained unchanged”))).

More fundamentally, a reasonable employee would not have found these ordinary

administrative actions, consistent with preparing for a teacher to go on leave, materially

 

45 To the extent Dr. Anderson asks the Court to find that these actions support a FMLA
interference claim, it will not do so. Even reading her allegations favorably, these actions are not
of a nature that would “discourag[e] an employee from using [FMLA] leave.” See Sumner, 2015
WL 3444885, at *4 (quoting 29 C.F.R. § 825.220(b)).

61
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 62 of 84 PagelD# 305

adverse.“© For these reasons, the Court will dismiss Anderson’s FMLA retaliation claim in
Count III(b) against all Defendants for failure to state a claim under Rule 12(b)(6).
3. Count III(c): Section § 1983 and the FMLA

In the Amended Complaint, Anderson claims that the Defendants “subjected [her] to the
deprivation of rights and privileges secured by the FMLA in violation of . . . § 1983 and the
FMLA.” (Am. Compl. 9 42.) Because Anderson cannot enforce the substantive rights of the
FMLA through § 1983, the Court will grant the Motion to Dismiss this claim.

As with the ADA, the FMLA “precludes resort to § 1983.” See Diaz v. Mich. Dep’t of
Corr., 703 F.3d 956, 963 (6th Cir. 2013). While the Fourth Circuit has not spoken on this issue
in a published opinion, numerous district courts within the Fourth Circuit have observed “the
FMLA provides a comprehensive enforcement scheme which forecloses a §1983 claim.” Jolliffe
v, Mitchell, 971 F. Supp. 1039, 1045 (W.D. Va. 1997); Woods v. S. C. HHS, No. 3:18cv00834,
2019 U.S. Dist. LEXIS 226897, at *29-*30 (D.S.C. Dec. 19, 2019). Other district courts have
noted the near unanimous view that the FMLA precludes any enforcement of its rights through a
§ 1983 claim. See Desrochers v. Hilton Hotels Corp., 28 F. Supp. 2d 693, 695 (D. Mass. 1998)

(“Of the courts that have considered the relationship between Section 1983 and the FMLA, all

 

46 If Anderson alleged that she had returned from FMLA leave and these actions
continued to be taken against her, then those actions could conceivably affect the terms and
conditions of her employment. However, no such allegations are in the Amended Complaint.

If on the other hand, these actions occurred before Anderson asked for and took FMLA
leave, then she likely could not show a “causal link,” as required by the third prong of an FMLA
retaliation claim, between her engaging in protected activity—taking FMLA leave—and the
alleged retaliation. Yashenko, 446 F.3d at 550-51.

62
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 63 of 84 PagelD# 306

but one of these courts have held that Section 1983 does not provide an alternative means of
enforcing the rights granted by the FMLA.”).*” This Court agrees with the majority position.

The Court finds that the FMLA “precludes resort to § 1983” as a means to enforce its
substantive rights. Diaz, 703 F.3d at 963. The Court will dismiss, under Rule 12(b)(1), Dr.
Anderson’s FMLA claims brought under § 1983 in Count III against all Defendants for failure to
state a claim on which jurisdiction can lie.

E. Conclusion: Anderson’s Federal Claims

The Court will deny the Motion to Dismiss as to Dr. Anderson’s reasonable
accommodation claim against the School Board in Count I.“8 The Court will dismiss the
remainder of Counts I, II, and III against all Defendants. The Court now turns to Anderson’s

state law claims.

IV. Analysis: Virginia State Law Claims

Anderson asserts five counts against McMahon and Ciemniecki pursuant to Virginia law.

In Count IV, (the “Nuisance Claim”), Anderson alleges that McMahon and Ciemniecki’s policy

 

47 Furthermore, as detailed in the district court’s decision in Woods, Congress modeled
the FMLA on the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 ef seg., and “expressed
its intent that the FMLA was to be enforced in accordance with the enforcement scheme of the
FLSA.” Woods, 2019 U.S. Dist. LEXIS 226897, at *28. The Fourth Circuit has previously
determined that the FLSA’s enforcement scheme “evinced a clear intent to preclude the use of §
1983 for the protection of . . . rights secured by the FLSA.” Jd. (quoting Kendall v. City of
Chesapeake, 174 F.3d 437, 443 (4th Cir. 1999)). Given the similar enforcement scheme of the
FMLA and FLSA, the Kendall court’s ruling that the FLSA precludes resort to § 1983 would
apply with equal force to the FMLA. See id.

48 The Court will also dismiss Dr. Anderson’s claim for punitive damages. Under 42
U.S.C. § 1981a(b)(1), government entities, such as the School Board, are exempt from punitive
damages under the ADA. See 42 U.S.C. § 1981a(b)(1) (“A complaining party may recover
punitive damages under this section against a respondent (other than a government, government
agency, or political subdivision) . . . .”). Because the Court has dismissed all of Dr. Anderson’s
federal claims against McMahon and Ciemniecki, and Anderson’s sole surviving claim is
brought against a government agency, her request for punitive damages must also be dismissed.

63
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 64 of 84 PagelD# 307

of allowing the physical presence of scents in Anderson’s classroom “constitutes a nuisance.”
(Am. Compl. 4 44.) In Count V, (the “Battery Claim”), Anderson claims that McMahon and
Ciemniecki caused “unwanted touchings of . .. Anderson by permitting students to wear scents.”
(id. § 48.) In Count VI, (the “Gross Negligence Claim”), Anderson submits that McMahon and
Ciemniecki’s actions in exposing her to scents “constitutes a degree of negligence . . . amounting
to a complete neglect of the rights, interests, welfare and safety” of Anderson. (/d. 51.) In
Count VII, (the “Common Law Conspiracy Claim”), Anderson charges McMahon and
Ciemniecki with acting “in concert . . . for the express purpose of injuring . . . Anderson in her
professional reputation.” (/d. 755.) In Count VIII, (the “Defamation Per Se Claim”), Anderson
alleges that McMahon and Ciemniecki “made and published to third-parties numerous false
factual statements of or concerning... Anderson.””? (Jd. 4 59.)

For the reasons stated below, the Court will grant the Motion to Dismiss all five of the
Virginia state law claims against both Dr. McMahon and Ciemniecki for failure to state a claim
under Rule 12(b)(6).

A. Count IV: The Nuisance Claim

1. Legal Standard: Private and Public Nuisance
Virginia recognizes two types of nuisance: private and public. 307 Campostella, LLC v.
Mullane, 143 F. Supp. 3d 407 (E.D. Va. 2015) (internal citations omitted). Under Virginia law,
one commits a private nuisance when using his or her property in a manner that “unreasonably
interferes with the use and enjoyment of another’s property.” City of Newport News v. Hertzler,

221 S.E.2d 146, 150 (Va. 1976). “Put another way, a private nuisance implicates a right which is

 

4° Because Count VII, the Common Law Conspiracy Claim, relies on Count VIII, the
Defamation Per Se Claim, for its viability, the Court considers those claims in reverse order.

64
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 65 of 84 PagelD# 308

particular to an individual, such as an interest in land.” Moran v. Fed. Nat’l Mortg. Ass'n, No.
2:12cv212, 2012 WL 2919529, at *3 (E.D. Va. July 17, 2012). One who has no interest in the
property affected, such as an employee at a place of employment, cannot maintain an action
based on a private nuisance. See Yoon v. Gilbert Small Arms Range, 33 Va. Cir. 254 (1994)
(holding status as employee on premises, even one with partial ownership interest and
responsibility for daily operations, does not confer standing to maintain a private nuisance
claim); see also Hinton v. Kroger, No. 3:19cv178, 2019 WL 4060339, at *4 (E.D. Va. Aug. 28,
2019) (quoting Hertzler, 221 S.E.2d at 150 (“The traditional definition of private nuisance
involves an individual’s use of his or her property in a manner that ‘unreasonably interferes with
the use and enjoyment of another’s property.””)).

A public nuisance is a condition “that is a danger to the public.” Taylor v. City of
Charlottesville, 397 S.E.2d 832, 835 (Va. 1990). “If the annoyance is one that is common to the
public generally, then it is a public nuisance . . . . [t]he test is not the number of persons annoyed,
but the possibility of annoyance to the public by the invasion of its rights.” City of Va. Beach v.
Murphy, 389 S.E.2d 462, 463 (Va. 1990) (internal citations omitted).

2. Anderson Fails to State a Claim for Either Private or Public Nuisance

 

Dr. Anderson does not specify whether she advances a claim for public or private
nuisance. Because Anderson fails to allege sufficient facts to state a claim for either, the Court
will dismiss the Nuisance Claim against Dr. McMahon and Ciemniecki.

First, if construed as a private nuisance claim, Dr. Anderson fails to state a claim. “The
traditional definition of private nuisance involves an individual’s use of his or her property in a

299

manner that ‘unreasonably interferes with the use and enjoyment of another's property.

65
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 66 of 84 PagelID# 309

Hinton, 2019 WL 4060339, at *4. Anderson alleges that “the physical presence of scents in Dr.
Anderson’s classroom at Page constitutes a nuisance.” (Am. Compl. § 44.)

Here, Dr. Anderson does not, and cannot, allege that the physical presence of scents
interfered with her use and enjoyment of her property. Dr. Anderson cannot maintain an action
for private nuisance because she did not legally own or occupy the land at issue: her classroom.
The classroom belongs to the school, and as an employee of the school, Anderson does not have
an interest in the property affected. See Yoon, 33 Va. Cir. 254; see also Hinton, 2019 WL
4060339, at *3 (finding plaintiff cannot state a claim for private nuisance where he or she
“enjoys no property right” in the area where the injury occurred, there, a grocery store which was
open to the public). Because Anderson has no property interest in her classroom or school land,
she cannot maintain an action based on private nuisance.

Second, if construed as a public nuisance claim, Dr. Anderson’s claim also founders. She
does not, and cannot, allege that the use of scents by others interrupted or interfered with a public
right or privilege common to the school community. Anderson explains that she suffers from “a
sensitivity/allergy” to various scents in her classroom. (Am. Compl. { 10.) To the extent her
Exhibit A can properly be considered by the Court, Anderson has identified only one other
teacher at Page with an irritation to scents in the classroom. (See Am. Compl., Ex. A.)
Anderson’s reaction to the scents in her classroom thus did not constitute an “annoyance . . .
common to the public generally.” Murphy, 389 S.E.2d at 463. Because, even read liberally,
only two people were affected by the physical presence of scents in the classrooms at Page, the
condition did not amount to a public danger and cannot be considered a public nuisance as a

matter of law. Id.

66
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 67 of 84 PagelD# 310

Because Anderson does not plausibly allege sufficient facts to state a claim for either
private or public nuisance, the Court will grant the Motion to Dismiss as to Count IV, the
Nuisance Claim, against Dr. McMahon and Ciemniecki for failure to state a claim.

B. Count V: The Battery Claim

The Court will dismiss Dr. Anderson’s Battery Claim against Dr. McMahon and
Ciemniecki because she fails to plausibly allege facts sufficient to state such a claim. In
Virginia, “the tort of battery is an unwanted touching which is neither consented to, excused, nor
justified.” Koffman v. Garnett, 574 S.E.2d 258, 261 (Va. 2003). “[BJattery is the unlawful
touching of the person of another by the aggressor himself.” Newsome v. Watson, No. 2:14cv94,
2014 WL 2434566, at *4 (E.D. Va. May 28, 2014). Battery “involves physical contact.” Wilson
v. Woods, No. 3:16cv578, 2019 WL 4790913, at *10 (E.D. Va. Sept. 30, 2019).°

Dr. Anderson alleges that “McMahon and Ciemniecki caused unwanted touchings of Dr.
Anderson by permitting students to wear scents that McMahon and Ciemniecki knew would
cause ... Anderson to experience life threatening reactions.” (Am. Compl. § 48.) Anderson
cites no basis to claim that inhalation of an offensive scent in these circumstances constitutes
battery. But even presuming a vaporous scent could effectuate a battery when entering another
person’s nose or touching his or her skin, Anderson does not allege that the scent emanated from

McMahon and Ciemniecki. Here, the physical presence of offensive scents in Anderson’s

 

5° Assault, often discussed alongside the tort of battery, but not alleged here, is “an act
intended to cause either harmful or offensive contact with another person or apprehension of
such contact, and that creates in that other person’s mind a reasonable apprehension of an
imminent battery.” Koffman, 574 S.E.2d at 261 (citation and quotation omitted). “Although
these two torts ‘go together like ham and eggs,’ the difference between them is ‘that between
physical contact and the mere apprehension of it.’” /d. (citation and quotation omitted); see also
Wilson, 2019 WL 4790913, at *10 (quoting Koffman, 574 S.E.2d at 261).

67
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 68 of 84 PagelD# 311

classroom came from the students, not from Dr. McMahon or Ciemniecki. No claim for battery
can lie against them.

Dr. Anderson counters that Dr. McMahon and Ciemniecki “aided [and] abetted” the
students in committing a battery against her. (Resp. Second Mot. Dismiss 26.) In Daly v.
Virginia, a court in this district identified that the Supreme Court of Virginia has recognized that
“(battery is the actual infliction of corporal hurt on another (e.g. the [] touching of another’s
person), willfully or in anger, whether by the party’s own hand, or by some means set in motion
by him [or her].” No. 3:14cv250, 2014 WL 2759078, at *9 (E.D. Va. June 17, 2014) (quoting
Jones v. Commonwealth, 36 S.E.2d 571 (Va. 1946)). Even if Anderson could support a battery
claim on an aiding and abetting theory, this claim would still fall short. The students did not
physically touch Dr. Anderson. Anderson cites no basis to claim that inhalation of an offensive
scent in these circumstances constitutes battery. And Anderson does not plausibly allege that the
students wore the scent because McMahon and Ciemniecki willfully “set in motion” a
circumstance for the students to wear scents; they had been doing so previously. Daly, 2014 WL
2759078, at *9. Because the tort of battery “involves physical contact,” even under an aiding
and abetting theory, Dr. Anderson fails to state a battery claim in accordance with Virginia law.
Wilson, 2019 WL 4790913, at *10.

Therefore, Anderson fails to state a claim for battery against McMahon and Ciemniecki.
The Court will dismiss Count V, the Battery Claim, for failure to state a claim under Rule
12(b)(6).

C. Count VI: The Gross Negligence Claim

1. Legal Standard: Gross Negligence Claims

To prove gross negligence under Virginia law, the plaintiff must show the basic elements

68
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 69 of 84 PagelID# 312

of negligence: “a legal duty, a violation of the duty, and a consequent injury.” Chesapeake &
Potomac Tel. Co. of Va. v. Dowdy, 365 S.E.2d 751, 754 (Va. 1988). “The finding of a legal duty
is a prerequisite to a finding of negligence.” Quisenberry v. Huntington Ingalls, Inc., 818 S.E.2d
805, 809 (Va. 2018) (internal citations omitted). “Without a legal duty there can be no cause of
action for an injury.” /d.

The question of whether a duty in tort exists “is a pure question of law.” Volpe v. City of
Lexington, 708 S.E.2d 824, 827 (Va. 2011). “[T]he imposition of a duty is nothing more than a
threshold requirement that if satisfied, merely opens the courthouse doors.” RGR, LLC v. Settle,
764 S.E.2d 8, 20 (Va. 2014) (internal citations omitted). Once a court determines that a duty
exists, the jury weighs the evidence and determines whether the duty has been performed. See
id. at 20. Virginia courts recognize, as a general matter, that there is “no duty of reasonable care
imposed upon an employer in the supervision of employees.” Dowdy, 365 S.E.2d at 754.

Should a duty exist, Virginia law defines gross negligence as “the utter disregard of.
prudence amounting to complete neglect of the safety of another. It is a heedless and palpable
violation of legal duty respecting the rights of others which amounts to the absence of slight
diligence, or the want of even scant care.” Volpe, 708 S.E.2d at 828 (internal citations and
quotations omitted). Indeed, gross negligence not only requires negligence that would shock
fair-minded persons, but also provides that “there is not gross negligence as a matter of law
where there is even the slightest bit of care.” Elliott v. Carter, 791 S.E.2d 730, 732 (Va. 2016).
“Because the standard for gross negligence [in Virginia] is one of indifference, not inadequacy, a
claim for gross negligence must fail as a matter of law when the evidence shows that the
defendants exercised some degree of care.” Fijalkowski v. Wheeler, 361 F. Supp. 3d 577, 593

(E.D. Va. 2019) (internal citations and quotations omitted).

69
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 70 of 84 PagelD# 313

2. The Court Will Grant the Motion to Dismiss the Gross Negligence
Claim Because Neither McMahon Nor Ciemniecki Owed Anderson a

Duty of Care in Her Employment

 

Because Dr. Anderson has not shown that either Dr. McMahon or Ciemniecki owed her a
duty of care, the Court will dismiss the Gross Negligence Claim for failure to state a claim.

The Virginia Supreme Court has observed, “no duty of reasonable care [is] imposed upon
an employer in the supervision of its employees.” Dowdy, 365 S.E.2d at 754. In Dowdy, the
plaintiff based his negligence claim, like Dr. Anderson’s gross negligence count here, on a
theory that an employer had allowed conditions to persist in a manner which “aggravated
plaintiff's illness.”*! Jd. at 752. The Virginia Supreme Court found that even an employer’s
“unreasonable conduct” did not give rise to a “duty of reasonable care imposed upon an
employer in the supervision of its employees.” /d. at 754.

Dowdy is on all fours with the instant case. As in Dowdy, Dr. Anderson alleges that Dr.
McMahon and Ciemniecki aggravated her illness via the conditions of employment under which
they required her to work. Jd. at 752. But McMahon and Ciemniecki, as Anderson’s

supervisors, did not owe Anderson a duty of care in that capacity.°* Therefore, they cannot be

 

5! In Dowdy, the plaintiff charged that his employer exhibited negligent supervision
when negligently responding to the work-related consequences of his irritable bowel syndrome.
In circumstances nearly identical to the instant ADA case, Dowdy asserted that his employer
knowingly exacerbated his physical and mental condition, especially when ultimately
discharging him for, among other issues, absenteeism. The Dowdy court concluded that Dowdy
could not bring his claim of negligent supervision because no duty of care existed.

52 The Court acknowledges that Dowdy predates by decades RGR and Quisenberry,
which created an expansive view of “duty” under Virginia law. But Virginia courts continue to
treat Dowdy as good law. Quisenberry relied on Dowdy, and recently the Virginia Supreme
Court cited Dowdy for the same proposition as this Court does here: “[o]ur precedent, however,
has held that an employer has no general duty to supervise one employee to protect another
employee from intentional or negligent acts.” A.H. v. Church of God in Christ, Inc., 831 S.E.2d
460, 470 (Va. 2019). While some courts in the Eastern District of Virginia have suggested a
more limited reading of Dowdy, see, e.g., Adams v. NaphCare, Inc., 244 F. Supp. 3d 546, 551

70
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 71 of 84 PagelD# 314

held liable for a negligence claim as a matter of law, id. at 754, Anderson’s claims cumulative
harm notwithstanding. *

Because Virginia law makes clear that the finding of a legal duty is a prerequisite to a
finding of negligence, and no legal duty exists here, the Court will dismiss Count VI, the Gross
Negligence Claim, against both Dr. McMahon and Ciemniecki for failure to state a claim under

Rule 12(b)(6).

 

(E.D. Va. 2017), others have interpreted Dowdy as foreclosing a Virginia “cause of action for
negligent supervision,” Pini v. Staybright Elec. of Colo., Inc., No. 1:17¢v739, 2018 U.S. Dist.
LEXIS 124076 at *14 (E.D. Va. Jan. 22, 2018).

Furthermore, when sitting in diversity, a “federal court must apply the law of the state”
by looking to the decisions of that state’s highest court. See United States v. Little, 52 F.3d 495,
498 (4th Cir. 1995); see also West v. Am. Tel. & Tel. Co., 311 U.S. 223, 236 (1940) (“the highest
court of the state is the final arbiter of what is state law. When it has spoken, its pronouncement
is to be accepted by federal courts as defining state law unless it has later given clear and
persuasive indication that its pronouncement will be modified, limited or restricted.”).
Considering the similarities of Dowdy to the case at bar, as well as the Virginia Supreme Court’s
rulings confirming Dowdy’s status, the Court reads the application of Dowdy to this case as
barring a cause of action for gross negligence against McMahon and Ciemniecki here.

53 Even if the Court were to presume that McMahon and Ciemniecki owed a duty to Dr.
Anderson, this record plainly shows that they exercised some degree of care to prevent harm to
Anderson given her allergies. For instance, McMahon suggested expressing classroom needs
about allergy awareness on her syllabus and making Anderson’s classroom an allergy awareness
space, including informing students to check with Anderson before wearing certain scents in the
classroom. (Am. Compl. 4 15.) They met with her VEA representative about accommodations
and, although Anderson thought it inadequate, she alleges McMahon and Ciemniecki prepared a
letter listing the accommodations the School Board was willing to undertake. (id. 719.) And
McMahon changed the policy of forbidding Anderson from calling parents concerning scents,
allowing her to do so on October 4, 2017. (Jd. § 22.)

Even reading the Amended Complaint favorably, and as true, the Court would have
trouble finding that Defendants’ conduct amounted to indifference or inadequacy applying
Virginia law. But absent that, their conduct does not come close to exhibiting an “utter disregard
of prudence amounting to complete neglect of the safety” of Dr. Anderson, nor does it amount to
“a heedless and palpable violation of legal duty” amounting to “the absence of slight diligence or
the want of even scant care.” Elliott, 791 S.E.2d at 732-33 (internal citations and quotations
omitted).

71
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 72 of 84 PagelD# 315

D. Count VIII: The Defamation Per Se Claims™

In Count VIII, Dr. Anderson alleges that Dr. McMahon and Ciemniecki made false
statements constituting defamation per se because they “accuse and impute to... Anderson an
unfitness to perform the duties of an office or employment.” (Am. Compl. J 60.) Because none
of the six statements advanced by Anderson constitutes defamation per se as a matter of law, the
Court will grant the Motion to Dismiss to Count VIII, the claims of Defamation Per Se.

1. Legal Standard: Defamation Per Se

Virginia has identified certain statements “as defamation per se: (1) statements that
impute to a person the commission of some criminal offense involving moral turpitude, for
which the party, if the charge is true, may be indicted and punished, . . . (3) statements that
impute to a person unfitness to perform the duties of an office or employment of profit, or want
of integrity in the discharge of duties of such an office or employment, and (4) statements that
prejudice such person in his or her profession or trade.” Hatfill v. N.Y. Times Co., 416 F.3d 320,
330-31 (4th Cir. 2005) (internal quotation marks and citations omitted).

A plaintiff seeking to recover for defamation per se in Virginia “must allege a publication
of false information concerning the plaintiff that tends to defame the plaintiff's reputation.” Jd.
at 330. Such defamation allegations must show the “(1) publication of (2) an actionable
statement with (3) the requisite intent.” Jordan v. Kollman, 612 S.E.2d 203, 206 (Va. 2005). “If
the statements at issue are either not defamatory, objectively true, or protected expressions of

opinion, there is no actionable defamation.” Cook, Heyward, Lee, Hopper, & Feehan, P.C. v.

 

54 Because Count VII, the Common Law Conspiracy Claim, relies on Count VIII, the
Defamation Claim, for its viability, the Court considers those claims in reverse order.

72
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 73 of 84 PagelD# 316

Trump Va. Acquisitions LLC, No. 3:12cv131, 2012 WL 1898616, at *3 (E.D. Va. May 23, 2012)
(citation omitted).

Under the second prong, when alleging an actionable statement, the plaintiff “must
prove by a preponderance of the evidence that the allegedly defamatory statements are both
false5] and defamatory.” Cook, 2012 WL 1898616, at *3 (citing Chapin, 993 F.2d at 1092). A
statement may be deemed defamatory if “the allegedly defamatory words [] carry ‘the requisite
defamatory “sting” to one’s reputation.”” Dragulescu v. Va. Union Univ., 223 F. Supp. 3d 499,
507 (E.D. Va. 2016) (quoting Schaecher v. Bouffault, 772 S.E.2d 589 (Va. 2015)). “Such
language is of the kind that ‘tends to injure one’s reputation in the common estimation of
mankind, to throw contumely, shame, or disgrace upon him, or which tends to hold him up to
scorn, ridicule, or contempt, or which is calculated to render him infamous, odious, or
ridiculous.’”” Jd. (quoting Bouffault, 772 S.E.2d 589). A statement that “deter[s] third persons
from associating or dealing with” the subject of the statement also is defamatory. Chapin, 993
F.2d at 1092. “Defamatory statements may include statements made by inference, implication,
or insinuation.” Hyland v. Raytheon Tech. Serv. Co., 670 S.E.2d 746, 750 (Va, 2009) (citations
omitted).

“Expressions of opinion . . . are constitutionally protected and are not actionable as
defamation.” /d. at 750. Whenever an allegedly defamatory statement “cannot be objectively
characterized as true or false,” Jordan, 612 S.E.2d at 206, or “is relative in nature and depends

largely on a speaker’s viewpoint,” that statement is one of opinion. Hyland, 670 S.E.2d at 751;

 

55 “At the motion to dismiss stage, the Court must accept as false any statements which
the Complaint alleges to be false.” McCray v. Infused Sols., LLC, No. 4:14cev158, 2017 WL
4111958, at *3 (E.D. Va. Sept 15, 2017) (citing Chapin v. Knight-Ridder, Inc., 993 F.2d 1087,
1092 (4th Cir. 1993)). Thus, if the statements are presumed false, a court’s analysis in a motion
to dismiss turns on whether the statement is defamatory.

73
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 74 of 84 PagelD# 317

see also Dragulescu, 223 F. Supp. 3d at 507 (opinions cannot be proven false (citing Gov't
Micro Res., Inc. v. Jackson, 624 S.E.2d 63 (Va. 2006))); Fuste v. Riverside Healthcare Ass'n,
575 §.E.2d 858 (Va. 2003) (speaker’s viewpoint is opinion). The matter of whether a statement
is one of fact or one of opinion is a question of law for the trial court to decide. Hyland, 670
S.E.2d at 750. In determining whether a statement constitutes fact or opinion, a court must
consider the statement as a whole rather than isolate any portion of the statement. Jd. at 751.%°

When all elements of defamation are plausibly pled, the claim can be defeated by a
finding of privilege, absolute or qualified. Dragulescu, 223 F. Supp. 3d at 508. Ifa privilege has
attached, a plaintiff may only overcome it by an adequate showing of malice. Jd. (citing Great
Coastal Exp., Inc. v Ellington, 334 S.E.2d 846, 853 (1985)). The Virginia Supreme Court has
held “that employment matters are occasions of privilege in which the absence of malice is
presumed.” Dragulescu, 223 F. Supp. 3d at 508 (citing Larimore v. Blaylock, 528 S.E.2d 119,
122 (Va. 2000)). Whether a privilege has attached is a question of law, but whether a defendant
has lost or abused a privilege is a question of fact. Dragulescu, 223 F. Supp. 3d at 508 (internal
citations omitted).

Finally, Virginia law sets the statute of limitations for a defamation claim at one year.
See VA. CODE ANN. § 8.01-247.1 (“Every action for injury resulting from libel, slander, insulting

words, or defamation shall be brought within one year after the cause of action accrues.”).

 

56 The third element of defamation, intent, is not at issue here. Where public officials are
not involved, Virginia law requires a showing of negligence. Dragulescu, 223 F. Supp. 3d at
508 (citing Gazette v. Harris, 325 S.E.2d 713, 725 (Va. 1985)). The level of intent behind any
alleged defamation is a question generally reserved for the finder of fact. Id.

74
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 75 of 84 PagelD# 318

2. Anderson Does Not State an Actionable Claim for Defamation Per Se

 

Dr. Anderson alleges six defamatory statements: five made by Dr. McMahon and one by
Ciemniecki. (Am. Compl. 4 59.) Anderson alleges that these six statements establish
defamation per se because they impute to Anderson an “unfitness to perform the duties of an
office or employment of profit, or want of integrity in the discharge of duties of such an office or
employment.” Hatfill, 416 F.3d at 330-31. Because, even reading the allegations favorably and
reading each statement as a whole, Dr. Anderson fails to allege sufficient facts to show that any
of the six statements constitute defamation per se as a matter of law, the Court will grant the
Motion to Dismiss the Defamation Per Se Claims in Count VIII. The Court addresses each
alleged instance of defamation per se seriatim.

a. The First and Second Statements Do Not Constitute
Defamation Per Se Because They Are Both Time Barred and

Likely Express Opinions

Dr. Anderson describes the first allegedly per se defamatory statement as a September
26, 2017 email*” sent by Dr. McMahon to unidentified recipients, stating:
As I have stated previously, I fear that Wendi Anderson will do or say something
that will harm the students in her care. I have lost faith in her ability to keep
students safe. I am maintaining the documentation narrative and will begin a
google doc to make sharing easier. Thank you.
(Am. Compl. 4 59.)
The full allegation as to the second basis for defamation is the following: “On October

15, 2017, McMahon falsely accused Dr. Anderson of engaging in a ‘pattern of unprofessional

behavior’ both in 2016 and 2017.” (/d.) Anderson does not allege in what manner or to whom

 

57 For readability, the Court again eliminates stray characters from the submitted emails.

75
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 76 of 84 PagelD# 319

the false accusation was uttered. (/d.) These two statements do not constitute defamation per se
for two reasons: (1) they were made outside the statute of limitations; and, (2) they likely
constitute statements of opinion.

First, both statements were made outside the statute of limitations. Dr. McMahon made
and “published” the statements on September 26, 2017, and October 15, 2017, respectively:
more than one year before Dr. Anderson filed her lawsuit on October 30, 2018. “Failure to file
within the statute of limitations is treated as a failure to state a claim.” Henderson v. Fairfax-
Falls Church Cmty. Serv. Bd., No. 1:18cv825, 2018 WL 6037522 at *4 (E.D. Va. Nov. 15,
2018). Asa result, the Court will dismiss the Defamation Per Se Claim against McMahon as to
these two statements for failure to state a claim.

Second, even if the Court were to address these statements, they likely would not
constitute defamation because, even viewed favorably and considered as a whole, both
statements express Dr. McMahon’s opinion. As to McMahon’s September 26, 2017 email, the
qualifying words “I fear” at the beginning of her statement show that it is relative and based on
her viewpoint. See Raytheon Tech. Servs. Co. v. Hyland, 641 S.E.2d 84, 92 (Va. 2007) (finding
that statement qualified by “appeared to be” showed the statement was conveyed from the
perspective of the writer and was an opinion statement as a result). Similarly, McMahon’s loss
of faith is just that—McMahon’s own opinion as to Anderson’s ability to keep students safe.
The email, considered as a whole, likely could not be considered defamation.

As to McMahon’s second allegedly per se defamatory statement on October 15, 2017,
McMahon’s proclamation that Anderson displayed “‘a pattern of unprofessional behavior’ . . . in
2016 and 2017,” (Am. Compl. 4 59), Anderson offers no context about the statement: she does

not say whether it was oral or written, and she does not identify to whom it was published. (/d.)

76
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 77 of 84 PagelD# 320

This alone evinces deficient pleading because it does not plausibly plead publication. Even
presuming she could pass the hurdle of establishing publication, McMahon’s statement cannot be
“objectively characterized as true or false.” Jordan, 612 S.E.2d at 206. The statement regarding
Dr. Anderson’s allegedly unprofessional behavior “depends largely on a speaker’s viewpoint”
concerning professionalism in the workplace, and courts uniformly hold those sorts of statements
to be “an expression of opinion.” Hyland, 670 S.E.2d at 751; see also Nigro v. Va.
Commonwealth Univ., 492 F. App'x 347, 356 (4th Cir. 2012) (concluding that supervisor’s
statements regarding lack of progress were opinions because they were based on supervisor’s
perceptions of employee’s progress and could not be proven false). As a result, even if the Court
were to consider Anderson’s Defamation Per Se Claim as to two these untimely statements, they
likely express opinions and could not be actionable as defamation per se.

b. The Third Statement Cannot Constitute a Claim for

Defamation Per Se Because Anderson Does Not Allege That It
Was Published to a Third Party or that it was Defamation as

Defined by Virginia Law

 

Dr. Anderson suggests that the third per se defamatory statement stems from the fact that
“i]Jn February 2018, McMahon placed Dr. Anderson on a [performance improvement plan],
falsely stating that Dr. Anderson had ‘deficits in Standard 2, Standard 3, Standard 5 and Standard
6.’” (Am. Compl. 7 59.) This statement does not constitute an actionable statement of
defamation per se because Anderson does not allege that McMahon published the statement to a
third party. Jordan, 612 $.E.2d at 206.

In the Amended Complaint, Anderson alleges that Dr. McMahon placed her ona
performance improvement plan (“PIP”) and falsely stated she had deficits in several performance

standards. (Am. Compl. 759.) Anderson does not make any claim about the statement being

77
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 78 of 84 PagelD# 321

shared with a third party. As a result, this aspect of Anderson’s defamation claim fails to meet
the first requisite “publication” element for defamation per se.

Even presuming this PIP and evaluation were published to a third party, read favorably
and as a whole, Anderson does not allege anything about them from which a finding of
defamation could flow, or even be inferred. She does not include any plausible claim that
knowledge of the PIP rose above that of a supervisor’s opinion to “throw . . . shame, or disgrace
upon [her], or which tend[ed] to hold [her] up to scorn, ridicule, or contempt, or which [was]
calculated to render [her] infamous, odious, or ridiculous.” Dragulescu, 223 F. Supp. 3d at 507-
08 (quoting Bouffault, 772 S.E.2d at 589); Hyland, 670 S.E.2d at 751.

Because Anderson did not plausibly plead: (1) publication; (2) that the PIP and
evaluation reflect an opinion which would “deter third persons from associating or dealing with”
Anderson; or, (3) that they carry the requisite sting to make Dr. Anderson appear “odious,
infamous, or ridiculous,” Chapin,.993 F.2d at 1092, the third statement does not constitute an
actionable claim for defamation per se.

c. The Fourth Statement Cannot Support a Claim for

Defamation Per Se Because It Would Not Rise to the Level of
Causing Prejudice to Anderson In Her Profession and It

Constitutes a Statement of Opinion

 

Dr. Anderson premises the fourth allegedly per se defamatory statement on a March 12,
2018 email sent by Dr. McMahon to Chuck Wagner, the Assistant Superintendent for
Instructional Services on the Gloucester County School Board, regarding “Keith Hodges.”
Absent salutation, the email states in full:

This teacher tends to not plan things well, so I have asked that she is specific in this

request. I do not yet have confirmed dates/times (and so, I am guessing he will not

be at school today). Do you have any considerations or suggestions? There is a
story behind this that I can share with you later. Thank you.

78
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 79 of 84 PagelID# 322

(Am. Compl. 459.) But Dr. Anderson cannot base an action for defamation per se on this
statement for two reasons: (1) it does not cause Anderson to suffer prejudice in her profession;
and, (2) the statement reflects Dr. McMahon’s opinion.

First, the statement is not defamation per se because it does not rise to the level of
causing Dr. Anderson to suffer prejudice in her profession. (/d.) Even drawing all reasonable
inferences in favor of Anderson and considering the statement as a whole, the comment that she
does not “plan things well” is at most an “offensive or unpleasant statement{[],” but not one that
makes Anderson appear “odious, infamous, or ridiculous,” Chapin, 993 F.2d at 1092, so as to
cause prejudice to Anderson in her profession.

Second, the statement expresses Dr. McMahon’s opinion. The qualifying words “tends
to” indicate the statement arises from McMahon’s viewpoint. See Raytheon, 641 S.E.2d at 92
(finding that statement qualified by “appeared to be” showed the statement was conveyed from
the perspective of the writer and was an opinion statement as a result); see also Nigro, 492 Fed.
App’x. at 356 (concluding that the statement that “[p]laintiff has poor time management with
respect to internal medicine rotation” was not actionable because it was an opinion).
Additionally, the statement that Anderson “tends not to plan things well” cannot be objectively
proven true or false. See Nigro, 492 Fed. App’x. at 356. Consequently, the statement “is relative
in nature and depends largely on a speaker’s viewpoint” rendering it “an expression of opinion.”
Hyland, 670 S.E.2d at 751.

Because the fourth statement reflects an opinion and would not “deter third persons from
associating or dealing with” Anderson, and it does not carry the requisite sting to make Dr.
Anderson appear “odious, infamous, or ridiculous,” Chapin, 993 F.2d at 1092, the statement is

not an actionable as defamation per se.

79
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 80 of 84 PageID# 323

d. The Fifth Statement Does Not Constitute Defamation Per Se
Because It Is Based on the Ciemniecki’s Opinion

The fifth allegedly per se defamatory statement is the only one attributed to Ciemniecki.
Dr. Anderson alleges that Ciemniecki sent an email to “McMahon and others” stating “[w]e wish
her well with [h]er ‘way worse’ illness and keep it moving .. .” (Am. Compl. 959.) Anderson
does not provide a copy of the email, and that is the only phrase from the Ciemniecki email
included in the Amended Complaint.

The paragraph before this allegation, however, posts a copy of an April 16, 2018 email
that Dr. Anderson sent to Jesse Dutton, Assistant Principal at Page.*® As reflected in the
Amended Complaint, Anderson states in that email that she is about to go out on leave, that her
health is “declining rapidly,” that she is unsure of her return date, and that her doctors have
warned her that if, upon return, she “started having the same signs as [she] did in September, not
to ignore [her] body’s reactions because it could, and probably would, be way worse this time.”

(Am. Compl. { 59 (emphasis added)).

 

58 The full text of the substantive part of Dr. Anderson’s email is as follows:
Mr. Dutton,

I tried to catch you before lunch, but it seems you [were] still out for your meeting.
I would like to show you my survey results in survey monkey so you can verify the
authenticity and honest of my reporting before I go out sick again. I wanted to get
this week’s work started and the main components of the direct instruction so that
if need be [sic], I could create the lessons and practice items at home for the
students. My health is declining rapidly, however, and I do not know when I will
be able to return. I do not know how this will affect my directives that I’m doing
everything in my power to comply with, however, the doctors warned me if] started
have the same signs as I did in September, not to ignore my body’s reactions
because it could, and probably would, be way worse this time.

(Am. Compl. J 59 (emphasis added)).
80
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 81 of 84 PagelD# 324

The plain meaning of the Ciemniecki responsive email is not entirely evident. The Court
notes that it cannot consider the statement as a whole because Anderson did not include a full
statement in the Amended Complaint. But even reading its upshot favorably to Dr. Anderson’s
claim, the statement does not rise to the level of defamation per se. It either just quotes
Anderson’s email, or expresses a sentiment of the speaker, Ciemniecki. See Hyland, 670 S.E.2d
at 750. The statement “is relative in nature” and based Ciemniecki’s viewpoint. Jd. at 751. Like
an opinion, Ciemniecki’s sentiment “cannot be objectively characterized as true or false” and
therefore does not rise to the level of defamation per se. Jordan, 612 S.E.2d at 206.

More on point, the statement as presented in the Amended Complaint cannot be
considered defamation per se because it does not make Dr. Anderson appear “odious, infamous,
or ridiculous.” Chapin, 993 F.2d at 1092. Drawing all inferences in Dr. Anderson’s favor and in
context with her email, Ciemniecki’s repetition of Anderson’s wording reasonably could be read
to suggest sarcasm or some level of disbelief towards Dr. Anderson, perhaps indicating that
Anderson has exaggerated her illness. But even if the statement conveyed a belief that Anderson
had been dishonest, that statement does not “render [Anderson] odious, infamous, or ridiculous.”
Bouffault, 772 S.E.2d at 599. In Bouffault, the defendant stated that the plaintiff had not been
“totally truthful” in certain business dealings. /d. The Virginia Supreme Court found that such a
characterization might be deemed “unpleasant,” but did not “meet the threshold for defamatory
‘sting’ to engender disgrace, shame, scorn, or contempt, or to render one odious, infamous, or
ridiculous.” /d. Here, too, Anderson might dislike the implication that she misrepresented the
scope of her illness, but Ciemniecki’s statement does not make her appear “odious, infamous, or

ridiculous” and thus cannot constitute defamation per se. Id.; Chapin, 993 F.2d at 1092.

81
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 82 of 84 PagelD# 325

Because Ciemniecki’s statement does not carry the requisite sting to make Dr. Anderson
appear “odious, infamous, or ridiculous,” id., Anderson has not satisfied the second element of a
claim for defamation per se. Because this is the only statement that Anderson alleges that
Ciemniecki made, the Court will dismiss the Defamation Per Se Claim against Ciemniecki.
e. The Sixth Statement Does Not Constitute Defamation Per Se
Because It Does Not Rise to the Level of a Defamatory
Comment Towards Anderson
Finally, the sixth allegedly defamatory statement, an April 18, 2018 email sent by
McMahon stated that:
Wendi has not reported any incidents to administration, the school nurse, or main
office staff. She has been directed repeatedly to report any incidents as they happen
and has been directed to see the school nurse when she is in distress. She has been
offered numerous accommodations to support her needs. She has not chosen to
follow the recommendations nor has she has requested supports or accommodations
for many months. She has not reported at any time that she has been in distress.
She has not seen the school nurse. Thank you [Craig Smith] for reminding her to
follow-through with the company nurse. Unfortunately, we will have no
documentation at school to support her report.
(Am. Compl. § 59.) McMahon sent this email to Ciemniecki and several other colleagues. (/d.)
Dr. Anderson claims that this email calls into question her credibility and honesty. (/d.)
She adds that the email falsely states that she never reported any incidents, reported any distress,
failed to follow recommendations for months, and implied that she had “rebuffed all help that the
School Board, McMahon, and Ciemniecki offered.” (/d.)
Dr. Anderson’s arguments do not prevail. Although some propositions in the email are
subject to being proven true or false (such as never reporting incidents or distress), even reading
the email favorably and as a whole, nothing within it constitutes defamation because it does not

carry the requisite sting to make Anderson appear “odious, infamous, or ridiculous.” Chapin,

993 F.2d at 1092. The Amended Complaint certainly includes specific incidents reported by

82
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 83 of 84 PagelD# 326

Anderson and the distress they caused. But McMahon’s observation that Anderson has not
reported incidents, requested support, or has chosen not to follow directives is limited in time
(“for many months”), so it does not connote “the requisite defamatory ‘sting’ to one’s
reputation,” Dragulescu, 223 F. Supp. 3d at 507, nor could it be deemed something that would
“deter third persons from associating or dealing with” Anderson. Chapin, 993 F.2d at 1092.
While some negative connotation could flow from Dr. McMahon’s choice to conclude
her thoughts by using the word “unfortunately,” (Am. Compl. 7 59), it can suggest either that she
disapproves of Dr. Anderson’s failure to report, or that she regrets that the school will have no
documentation to support Dr. Anderson’s needs. In any event, even considering these statements
as disapproving and as a whole, they would not prejudice Anderson in her profession as defined
under Virginia defamation law. A recent failure to report incidents, request support, and visit the
school nurse as directed does not rise to the level of characterizing Anderson as odious,
infamous, or ridiculous. The sixth statement also fails to state a claim for defamation per se.

3. None of the Six Statements in the Amended Complaint Supports a
Claim for Defamation Per Se

Because Dr. Anderson has alleged insufficient facts to support her claims of defamation
per se, the Court will grant the Motion to Dismiss on Count VIII, the Defamation Per Se Claim,

against Dr. McMahon and Ciemniecki.

E. Count VII: The Common Law Conspiracy Claim

1. Legal Standard: Common Law Conspiracy

In Virginia, a plaintiff asserting common law conspiracy must allege that “two or more
persons combined to accomplish, by some concerted action, some criminal or unlawful purpose
or some lawful purpose by a criminal or unlawful means.” 7.G. Slater & Son, Inc. v. Donald P.

& Patricia A. Brennan LLC, 385 F.3d 836, 845 (4th Cir. 2004). A conspiracy claim must relate

83
Case 3:18-cv-00745-MHL Document 16 Filed 05/29/20 Page 84 of 84 PagelD# 327

to an underlying tort. Commercial Bus. Sys., Inc. vy. Halifax Corp., 484 S.E.2d 892, 896 (Va.
1997).

2. Anderson Does Not Plead Sufficient Facts to Establish a Virginia
Common Law Claim for Conspiracy to Commit Defamation

Dr. Anderson does not plausibly allege sufficient facts to support a claim of conspiracy to
commit defamation because, as explained above, even reading her allegations favorably, she
does not allege the qualifying underlying tort of defamation. A conspiracy claim must relate to
an underlying tort. Halifax Corp., 484 S.E.2d at 896. Because Anderson has not stated a claim
for defamation, no “criminal or unlawful purpose” exists to support her conspiracy claim. 7.G.
Slater, 385 F.3d at 845. The Court will therefore dismiss Count VII, the Common Law
Conspiracy Claim, against McMahon and Ciemniecki for failure to state a claim under Rule
12(b)(6).

V. Conclusion

For the foregoing reasons, the Court will deny the Defendants’ Motion to Dismiss in
Count I as to Dr. Anderson’s ADA failure to accommodate claim against the School Board. The
Court will grant the Motion to Dismiss in Count I as to all claims against Dr. McMahon and
Ciemniecki, and as to the disparate treatment, retaliation, and § 1983 claims against the School
Board. The Court will also grant the Defendants’ Motion to Dismiss on Counts II through VIII
in their entirety. Because the Court has dismissed all of the claims against Dr. McMahon and
Ciemniecki, the Court will dismiss them as defendants in this matter.

An appropriate Order shall issue.
is | f

M. Hann \c S
United States Distr ct udge

 

 

 

 

Date: M ay 24, 2020

Richmond, Virginia

84
